EXHIBIT 10.1
AMENDED AND RESTATED AMERICAN PACIFIC CORPORATION
DEFINED BENEFIT PENSION PLAN
As Amended and Restated Effective October 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Introduction     1      
 
        I  
Definitions
    2   1.01  
Accrued Benefit
    2   1.02  
Active Participant
    2   1.03  
Actuarial Equivalent
    2   1.04  
Affiliated Group
    3   1.05  
Annuity Starting Date
    3   1.06  
Applicable Interest Rate
    3   1.07  
Applicable Mortality Table
    3   1.08  
Beneficiary
    3   1.09  
Benefit
    3   1.10  
Board
    3   1.11  
Code
    3   1.12  
Company
    4   1.13  
Compensation
    4   1.14  
Covered Compensation
    7   1.15  
Disability
    7   1.16  
Disability Retirement Date
    7   1.17  
Early Retirement Age
    8   1.18  
Early Retirement Date
    8   1.19  
Effective Date
    8   1.20  
Effective Date of this Restatement
    8   1.21  
Eligible Employee
    8   1.22  
Employee
    8   1.23  
Employer
    9   1.24  
Entry Date
    9   1.25  
ERISA
    9   1.26  
Inactive Participant
    9   1.27  
Late Retirement Date
    9   1.28  
Normal Retirement Age
    9   1.29  
Normal Retirement Date
    9   1.30  
Participant
    9   1.31  
Participating Employer
    9   1.32  
Plan
    9   1.33  
Plan Administrator
    10   1.34  
Plan Year
    10   1.35  
Restatement
    10   1.36  
Retirement Benefit
    10   1.37  
Social Security Retirement Age
    10   1.38  
Spouse
    10   1.39  
Trust Agreement
    10   1.40  
Trust Fund
    10   1.41  
Trustee
    10  

 



--------------------------------------------------------------------------------



 



              1.42  
Year of Service
    10      
 
        II  
Eligibility, Vesting and Benefit Service
    14   2.01  
Eligibility Requirements
    14   2.02  
Participation upon Reemployment
    14   2.03  
Inactive Participants
    15   2.04  
Vesting Service
    15   2.05  
Benefit Service
    15   2.06  
Disregarded Service
    16      
 
        III  
Retirement Benefits
    17   3.01  
Normal Retirement Benefit
    17   3.02  
Early Retirement Benefit
    19   3.03  
Late Retirement Benefit
    19   3.04  
Disability Retirement Benefit
    20   3.05  
No Duplication of Benefits
    21   3.06  
Maximum Excess Allowance
    21      
 
        IV  
Benefits upon Termination of Employment
    24   4.01  
Deferred Normal Retirement Benefit
    24   4.02  
Deferred Early Retirement Benefit
    24   4.03  
Form of Payment
    25      
 
        V  
Form and Payment of Retirement Benefits
    26   5.01  
Normal Form of Benefit
    26   5.02  
Other Forms of Benefit
    26   5.03  
Waiver of Qualified Joint and Survivor Annuity
    27   5.04  
Cash-out of Accrued Benefit
    29   5.05  
Commencement of Benefits
    30   5.06  
Methods of Distribution
    35   5.07  
Suspension of Benefits
    37   5.08  
Direct Rollover Distributions
    38      
 
        VI  
Preretirement Death Benefits
    40   6.01  
Eligibility for Death Benefit
    40   6.02  
Amount of Qualified Preretirement Survivor Annuity
    40   6.03  
Alternative Death Benefit
    41   6.04  
Cash-out of Accrued Benefit
    42   6.05  
Time of Payment
    42      
 
        VII  
Limitations on Benefits
    43   7.01  
Limitation on Annual Benefit
    43      
 
        VIII  
Top-Heavy Rules
    45   8.01  
Top-Heavy Determination
    45   8.02  
Vesting
    48  

 



--------------------------------------------------------------------------------



 



              8.03  
Minimum Benefits
    49      
 
        IX  
Plan Administration
    51   9.01  
Plan Administrator
    51   9.02  
General Powers, Rights and Duties
    51   9.03  
Manner of Action
    52   9.04  
Interested Committee Member
    53   9.05  
Resignation or Removal of Committee Members
    53   9.06  
Nondiscrimination
    53   9.07  
Delegation and Reliance
    53   9.08  
Claims Procedure
    53   9.09  
Plan Administrator’s Decision Final
    55   9.10  
Standard of Review
    55   9.11  
Information Required by Plan Administrator
    55   9.12  
Expenses of the Plan
    56   9.13  
Freedom from Liability
    56      
 
        X  
Amendment or Termination
    57   10.01  
Amendment or Modification of the Plan
    57   10.02  
Termination of the Plan
    57   10.03  
Distribution upon Termination of the Plan
    58   10.04  
Residual Assets
    58   10.05  
Restriction on Distribution of Benefits
    58   10.06  
Repayment of Restricted Amounts
    59      
 
        XI  
Funding of the Plan
    61   11.01  
Establishment of Trust
    61   11.02  
Employer Contributions
    61   11.03  
Funding Standards
    61   11.04  
Changes in Funding Medium or Method
    61   11.05  
Purchase of Annuities
    61   11.06  
No Diversion
    62   11.07  
Treatment of Forfeitures
    62   11.08  
Return of Contributions
    62   11.09  
Litigation by Participants or Beneficiaries
    62      
 
        XII  
General Provisions
    64   12.01  
Non-Alienation
    64   12.02  
Substitute Payee
    65   12.03  
Absence of Guarantee
    65   12.04  
No Contract
    65   12.05  
Missing Persons
    65   12.06  
Corporate Change
    66   12.07  
Merger
    66   12.08  
USERRA
    66  

 



--------------------------------------------------------------------------------



 



              XIII  
Adoption of the Plan by Other Entities
    67   13.01  
Adoption of Plan
    67   13.02  
Withdrawal from Plan
    67  

 



--------------------------------------------------------------------------------



 



Introduction
The Amended and Restated American Pacific Corporation Defined Benefit Pension
Plan (hereinafter the “Plan”) was first established effective October 1, 1987 by
American Pacific Corporation (the “Company”) for the benefit of Eligible
Employees. It was subsequently amended and restated effective October 1, 1997.
The Plan has now been amended and restated effective October 1, 2008 (the
“Effective Date of this Restatement”), except as otherwise specifically
provided, to comply with the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”) and to incorporate changes described in Internal Revenue
Notice 2007-94 (the “2007 Cumulative List”).
The rights and benefits of Participants who are Active Participants in the Plan
on or after the Effective Date of this Restatement shall be determined as
provided in this amended and restated Plan. The rights and benefits of any
Participant who was not an Active Participant on or after the Effective Date of
this Restatement, but who is entitled to benefits under the Plan, shall be
determined in accordance with the applicable provisions of the Plan in effect at
the time such Participant separated from service, except as required by
applicable law or regulation or except as specifically provided or changed by
subsequent amendments.
It is intended that the Plan, together with the Trust Agreement, meet all the
requirements of ERISA as amended and qualify under Sections 401(a) and 501(a) of
the Code. Except as otherwise provided, the Plan and all matters relating
thereto shall be governed, construed and administered in accordance with the
applicable laws of the United States and the State of Nevada.

1



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
The following terms used in the Plan have the meanings ascribed to them in
Article I unless a different meaning is plainly required by the context. Some of
the words and phrases used in the Plan are not defined in this Article I, but,
for convenience, are defined as they are introduced into the text. Words in one
gender should be deemed to include the other gender. Nouns and pronouns stated
in the singular should be deemed to include the plural and the plural should be
deemed to include the singular whenever appropriate. Any headings used herein
are included for ease of reference only, and are not to be construed so as to
alter any of the terms of the Plan.

1.01   Accrued Benefit means the amount of the monthly Retirement Benefit a
Participant has earned as of the applicable determination date payable at Normal
Retirement Date and shall be determined as provided in Section 3.01, using Final
Average Compensation, Benefit Service and Covered Compensation as of the
determination date.   1.02   Active Participant means any Participant who is
employed by a Participating Employer as an Eligible Employee on a determination
date.   1.03   Actuarial Equivalent means a benefit that is of equal value at
the date of determination to the benefits for which they are to be substituted.
For purposes of this Plan, the following conventions shall be used to calculate
Actuarial Equivalence.

(a)      (1)   For distributions prior to October 1, 2007, for all purposes
other than lump sum benefits, Actuarial Equivalence shall be based on an
interest rate of seven percent (7%) and mortality rates from the 1984 Unisex
Mortality Table.

  (2)   For distributions on and after October 1, 2008, for all purposes other
than lump sum benefits, the interest rate shall be six percent (6%) and the
mortality table shall be the RP-2000 Mortality Table Projected to 2007 with
Scale AA (50% Male).     (3)   For distributions during the period beginning
October 1, 2007 and ending September 30, 2008, for all purposes other than lump
sum benefits, the interest rate and mortality table shall be as described in
(a)(1) or (a)(2), whichever provides the greater benefit.

      In no event shall the application of Section (a)(2) cause a benefit to be
less than a benefit in the same form, but calculated by applying the factors
described in Section 3.1(a) as in effect on September 30, 2008 to the
Participant’s Accrued Benefit as of that date.

2



--------------------------------------------------------------------------------



 



  (b)   For lump sum benefits, Actuarial Equivalence shall be based on the
Applicable Interest Rate and the Applicable Mortality Table.

1.04   Affiliated Group means the Company and all other entities required to be
aggregated with the Company under Sections 414(b), (c), (m), or (o) of the Code
but only in the period during which such other entity is required to be so
aggregated with the Company.   1.05   Annuity Starting Date means the first day
of the first period for which an amount is payable as an annuity, or in the case
of a benefit not payable in the form of an annuity, the first day on which all
events have occurred which entitle the Participant to such a benefit.   1.06  
Applicable Interest Rate means the annual rate of interest on 30-year Treasury
securities, as specified by the Commissioner of Internal Revenue, for the month
in which falls the Annuity Starting Date for the distribution. Effective on the
date this Restatement is executed the Applicable Interest Rate shall be the rate
specified above for the second month preceding the month in which falls the
Annuity Starting Date for the distribution.   1.07   Applicable Mortality Table
means the table prescribed by the Secretary of the Treasury under
Section 417(e)(3) of the Code. The Applicable Mortality Table is currently the
table prescribed in Revenue Ruling 2001-62.   1.08   Beneficiary means a person
or entity designated as such by a Participant, on a form provided by the Plan
Administrator, to receive benefits payable as a result of the Participant’s
participation in the Plan upon the Participant’s death. Notwithstanding the
preceding sentence, the Beneficiary shall be the Participant’s Spouse at the
time of death, unless:

  (a)   The Participant has no Spouse at the time of death, or     (b)   The
Participant’s Spouse consents in writing to the Participant’s designation of an
alternate Beneficiary in the manner prescribed in Article V and Article VI, or  
  (c)   The Participant’s Spouse cannot be located.

    If the Participant has no Spouse at the time of death, or if no other person
designated as Beneficiary survives the Participant, the Beneficiary shall be the
Participant’s estate.   1.09   Benefit means Retirement Benefit.   1.10   Board
means the Board of Directors of the Company.   1.11   Code means the Internal
Revenue Code of 1986 as amended from time to time. All references to specific
Code sections are deemed to be references to such sections as they may be
amended or superseded.

3



--------------------------------------------------------------------------------



 



1.12   Company means American Pacific Corporation.   1.13   Compensation.

  (a)   Compensation means the Participant’s Section 415 Compensation during
employment with the Employer for the Plan Year except as provided below.
Compensation shall include any amount which is contributed by the Employer
pursuant to a salary reduction agreement and which is not includible in the
gross income of the Employee under Sections 125, 132(f), 402(e)(3), 402(h) or
403(b) of the Code.         Compensation of each Participant taken into account
under the Plan for determining all benefits provided under the Plan for any
determination period shall not exceed the limit on Compensation prescribed in
Section 401(a)(17) of the Code (the “Section 401(a)(17) Limit”). The limit for
any Plan Year beginning on and after January 1, 2002, shall be $200,000 as
adjusted for cost-of-living increases in accordance with Code
Section 401(a)(17)(B). In determining benefit accruals in Plan Years beginning
after December 31, 2001, the annual compensation limit for determination periods
beginning before January 1, 2002, shall be $200,000. The cost of living
adjustment in effect on January 1 of any calendar year shall apply to any
determination period beginning in such calendar year. For this purpose, the
“determination period” is any period not exceeding twelve (12) months over which
Compensation is determined. If a determination period consists of fewer than
twelve (12) months, the Section 401(a)(17) Limit will be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is twelve (12).         For Plan Years
beginning before January 1, 1997, in determining the Compensation of a
Participant for purposes of this limitation, the rules of Section 414(q)(6) of
the Code shall apply, except in applying such rules, the term “family” shall
include only the Spouse of the Participant and any lineal descendant of the
Participant who has not attained age nineteen (19) before the close of the year.
If, as a result of the application of such rules, the adjusted
Section 401(a)(17) Limit is exceeded, then (except for purposes of determining
the portion of Compensation up to the integration level), the limitation shall
be prorated among the affected individuals in proportion to each such
individual’s Compensation as determined under this Section prior to the
application of this limitation. This paragraph shall not apply for Plan Years
beginning on and after January 1, 1997.         Section 401(a)(17) Participants
— 1994 Fresh Start.         For the purpose of applying this subsection (a), the
benefit formula in Section 3.01 shall be applied so that the Accrued Benefit of
any Section 401(a)(17) Participant or Statutory Section 401(a)(17) Participant
in any Plan Year beginning after December 31, 1993 will be equal to the greater
of (1) or (2) where

4



--------------------------------------------------------------------------------



 



  (1)   means the sum of his Accrued Benefit on the last day of the last Plan
Year beginning in 1993, frozen in accordance with Treasury Regulation
Section 1.401(a)(4)-13, and his Accrued Benefit based on the benefit formula
under the Plan as amended for Plan Years beginning after 1993, taking into
account only Years of Benefit Service beginning after 1993 and     (2)   means
his Accrued Benefit based on the benefit formula under the Plan as amended for
Plan Years beginning after 1993, taking into account his total Years of Benefit
Service.

      For the purpose of this subsection, a Statutory Section 401(a)(17)
Participant means a Participant with an Accrued Benefit as of a date on or after
the first day of the first Plan Year beginning on or after January 1, 1994 that
was determined taking into account Compensation for a Plan Year beginning prior
to 1989 in excess of two hundred thousand dollars ($200,000) for any year. Also
for the purpose of this subsection (2), a Section 401(a)(17) Participant means a
Participant with an Accrued Benefit as of a date on or after the first day of
the first Plan Year beginning on or after January 1, 1994 that was determined
taking into account Compensation for a Plan Year beginning prior to 1994 in
excess of one hundred fifty thousand dollars ($150,000) for any year.     (b)  
Final Average Compensation means the monthly average of a Participant’s
Compensation over any sixty (60) consecutive month period preceding the
termination of employment or retirement which produces the highest average.    
    If a Participant does not have the requisite amount of service described
above, Final Average Compensation shall be determined on the basis of his entire
period of employment as an Employee preceding the determination date.        
The provisions of this subsection (b) shall in no case reduce the Final Average
Compensation of any individual who was employed by an Employer as an Employee on
September 30, 1989, to an amount that is less than such individual’s Final
Average Compensation as of such date, computed in accordance with the terms of
the Plan in effect on that date.     (c)   Section 415 Compensation. This
subsection is effective October 1, 2007. Section 415 Compensation means the
Participant’s wages, within the meaning of Section 3401(a) of the Code and all
other payments of compensation to the Participant by the Employer (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Participant a written statement under Sections 6041(d), 6051(a)(3)
and 6052 of the Code plus amounts that would be included in wages but for an
election under Code section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k),
or 457(b). However, Section 415 Compensation shall exclude amounts paid by the
Employer as reimbursement for moving expenses incurred by the Employee to the
extent that at the time of payment it is reasonable

5



--------------------------------------------------------------------------------



 



      to believe that these amounts are deductible by the Employee under
Section 217 of the Code. Section 415 Compensation shall be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed. Section 415
Compensation shall not exceed the compensation limit prescribed under Code
section 401(a)(17).         Compensation for a limitation year also shall
include the following:

  (1)   Amounts earned but not paid during the limitation year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated employees,
and no compensation is included in more than one limitation year.     (2)  
Compensation paid by the later of 2 1/2 months after an employee’s severance
from employment with the employer maintaining the plan or the end of the
limitation year that includes the date of the employee’s severance from
employment with the employer maintaining the plan, if:

  (A)   the payment is regular compensation for services during the employee’s
regular working hours, or compensation for services outside the employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the employee while the employee continued in
employment with the employer;     (B)   The following amounts, but only if they
would have been included in Section 415 compensation if paid prior to the
employee’s severance from employment with the employer maintaining the Plan:

  (i)   Payment for unused accrued bona fide sick, vacation or other leave that
the employee would have been able to use if employment had continued; or    
(ii)   Payment received by the employee pursuant to a nonqualified unfunded
deferred compensation plan provided such payment would have been paid at the
same time if employment had continued, but only to the extent includible in
gross income.

      Any payments not described above shall not be considered compensation if
paid after severance from employment, even if they are paid by the later

6



--------------------------------------------------------------------------------



 



      of 2 1/2 months after the date of severance from employment or the end of
the limitation year that includes the date of severance from employment;     (3)
  Deemed Code section 125 compensation. Deemed Code section 125 compensation is
an amount that is excludable under Code section 106 that is not available to a
Participant in cash in lieu of group health coverage under a Code section 125
arrangement solely because the Participant is unable to certify that he or she
has other health coverage. Amounts are deemed Code section 125 compensation only
if the employer does not request or otherwise collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan.     (4)   Payments to an individual who does not currently perform
services for the Employer or an Affiliated Employer by reason of qualified
military service (within the meaning of Section 414(u)(1) of the Code to the
extent these payment do not exceed the amounts the individual would have
received if he had continued to perform service for the Employer or an
Affiliated Employer rather than entering qualified military service.     (5)  
Compensation paid to a Participant who is permanently and totally disabled, as
defined in Section 22(e)(3) of the Code, provided salary continuation applied to
all Participants who are permanently and totally disabled for a fixed or
determinable period, or the Participant was not a highly compensated employed,
as defined in Section 414(q) of the Code immediately before becoming disabled.

1.14   Covered Compensation means, for a Plan Year, a Participant’s Compensation
(determined in accordance with definition of Compensation set forth in this
Plan) that is not in excess of the applicable wage base determined in accordance
with the 1988 Covered Compensation Table.   1.15   Disability means total and
permanent disability. A Participant will be considered Disabled or under a
Disability if he is qualified for Social Security disability benefits. From time
to time, the Employer may similarly require proof of the continued Disability of
the Participant. If the Plan Administrator determines from such evidence that
the Disability of such Participant has ceased and that his Social Security
disability benefits have terminated and he has not reached his Normal Retirement
Date or returned to Employment, all his rights to any benefits payable
thereafter under this Plan on account of such Disability shall cease. If such
Participant refuses for a period of 12 consecutive months to furnish to the Plan
Administrator reasonable information requested by the Plan Administrator for
such determination, then all his rights to any benefit under this Plan on
account of such Disability shall cease.   1.16   Disability Retirement Date
means the first day of the month following Disability upon which the Participant
would have been eligible to receive a Normal Retirement Benefit had his
employment with the Employer continued.

7



--------------------------------------------------------------------------------



 



1.17   Early Retirement Age means the date on which the Participant first
attains age fifty-five (55) and has completed at least ten (10) years of Vesting
Service.   1.18   Early Retirement Date means the first day of the month
coinciding with or next following the date the Participant elects to receive his
Retirement Benefits under the Plan where such date is after the Participant’s
attainment of his Early Retirement Age but is prior to the Participant’s
attainment of his Normal Retirement Age.   1.19   Effective Date means
October 1, 1987.   1.20   Effective Date of this Restatement means October 1,
2008, except as otherwise provided herein. The Effective Date of this
Restatement in respect of Employees of any Employer that had not adopted the
Plan as of the Effective Date of the Restatement shall be the date of adoption
of this Plan by such Employer. In respect of Employers of any entity, all or
substantially all of the assets of which shall be acquired by, or that shall be
merged into or consolidated with an Employer after the Effective Date of this
Restatement, the term Effective Date of this Restatement shall mean the date of
such acquisition, merger or consolidation.   1.21   Eligible Employee means an
Employee employed by a Participating Employer, provided such person is not
included in a unit of employees covered by a collective bargaining agreement in
the negotiation of which retirement benefits were the subject of good faith
bargaining if two percent or fewer of the employees of the Employer covered by
such collective bargaining agreement are “professionals,” as such term is
defined in proposed or final Treasury Regulations, and who was not a Participant
in the Plan on the date before the Effective Date of this Restatement, unless
coverage under the Plan was negotiated by a union and the Employer.   1.22  
Employee means a person employed by an Employer, and shall not include any
individual who performs services for an Employer solely as an independent
contractor.       Employee also means a leased employee within the meaning of
Section 414(n) of the Code to the extent required by law.       The term “leased
employee” means any person (other than an employee of the recipient) who
pursuant to an agreement between the recipient and any other person (“leasing
organization”) has performed services for the recipient (or for the recipient
and related persons determined in accordance with Section 414(n)(6) of the Code)
on a substantially full-time basis for a period of at least one year, and such
services are performed under the primary direction and control of the recipient
employer. Contributions or benefits provided a leased employee by the leasing
organization which are attributable to services performed for the recipient
employer shall be treated as provided by the recipient employer.

8



--------------------------------------------------------------------------------



 



    A leased employee shall not be considered an employee of the recipient if:
(i) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement which are excludible from
the employee’s gross income under Sections 125, 402(e)(3), 402(h) or 403(b) of
the Code, (2) immediate participation, and (3) full and immediate vesting; and
(ii) leased employees do not constitute more than twenty percent (20%) of the
recipient’s nonhighly compensated workforce.   1.23   Employer means the Company
and any other member of the Affiliated Group.   1.24   Entry Date means the date
an Eligible Employee may enter the Plan. The Entry Date shall be the first day
of the first month and the first day of the seventh month of the Plan Year which
date coincides with or next follows the date the Eligible Employee satisfies the
eligibility requirements set out in Section 2.01 of the Plan.   1.25   ERISA
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.   1.26   Inactive Participant means any Participant who: (a) was
transferred to an Employer which does not maintain this Plan for its employees;
(b) was transferred to any group of employees not covered by the Plan; or
(c) terminated service with the Employer (for as long as he is entitled to
benefits under the Plan).   1.27   Late Retirement Date means the first day of
the month coinciding with or next following the date a Participant retires,
where such date is after his Normal Retirement Date.   1.28   Normal Retirement
Age means the later of the date the Participant attains age sixty-five (65) or
the fifth (5th) anniversary of the date the Participant commenced participation
in the Plan.   1.29   Normal Retirement Date means the first day of the month
coinciding with or next following the date the Participant attains his Normal
Retirement Age. A Participant who is employed by an Employer on the date he
attains his Normal Retirement Age shall be 100% vested in his Accrued Benefit.  
1.30   Participant means any Eligible Employee who becomes eligible to
participate in the Plan pursuant to Article II and who continues to be entitled
to any benefits under the Plan.   1.31   Participating Employer means the
Company and any member of the Affiliated Group which adopts this Plan as
provided in Article XIII.   1.32   Plan means Amended And Restated American
Pacific Corporation Defined Benefit Pension Plan as it may from time to time be
amended. The Plan shall be deemed to include the Trust.

9



--------------------------------------------------------------------------------



 



1.33   Plan Administrator means the person or persons designated to oversee the
operation and administration of the Plan pursuant to Article IX.   1.34   Plan
Year means the twelve (12) consecutive month period beginning on October 1 and
ending on the next following September 30.   1.35   Restatement means this Plan
as amended and restated herein.   1.36   Retirement Benefit means the amount to
which a Participant shall become entitled, is entitled to or is receiving under
this Plan.   1.37   Social Security Retirement Age means respectively: (a) age
65 for a Participant born before January 1, 1938; (b) age 66 for a Participant
born after December 31, 1937 but before January 1, 1955, and (c) age 67 for a
Participant born after December 31, 1954.   1.38   Spouse means the person to
whom the Participant is legally married on his Annuity Starting Date or, if
earlier, on his date of death. The status of an individual as a Spouse of a
Participant shall be determined under the laws of the jurisdiction of the
Participant’s domicile as of the time such status is determined.   1.39   Trust
Agreement means the trust agreement and any and all amendments and successor
agreements entered into between the Company and the Trustee for the purpose of
funding benefits under the Plan. The Trust Agreement shall be deemed to be part
of this Plan as if all of the terms and provisions were fully set forth herein.
  1.40   Trust Fund means all sums of money or other property held by the
Trustee pursuant to the terms of the Trust Agreement.   1.41   Trustee means the
Trustee or any successors thereto appointed to administer the Trust Fund.   1.42
  Year of Service and other service measurements under the Plan shall be
determined utilizing the special definitions of this Section. Unless otherwise
specified, Service shall be credited for employment with any member of the
Affiliated Group.

  (a)   A Year of Service means a Computation Period during which an Employee is
credited with at least one thousand (1000) Hours of Service.     (b)   A
one-year Break in Service means a Computation Period during which an Employee
fails to complete more than five hundred (500) Hours of Service. However, an
unpaid leave of absence approved in writing by the Plan Administrator shall not
constitute a Break in Service or a termination of employment for eligibility,
participation or vesting purposes. An unpaid leave of absence approved in
writing by the Company shall not constitute a Break in Service or a termination
of employment for eligibility, participation or vesting purposes.

10



--------------------------------------------------------------------------------



 



  (c)   Computation Periods.

  (1)   The Eligibility Computation Period means the twelve (12) consecutive
month period beginning on the date the Employee first performs an Hour of
Service for an Employer. Provided, however, that succeeding Eligibility
Computation Periods shall be the twelve (12) consecutive month period beginning
on the first day of the Plan Year, commencing with the Plan Year which begins on
or immediately prior to the first anniversary of the date the Employee first
performed an Hour of Service.     (2)   The Vesting Computation Period means the
twelve (12) consecutive month period beginning on the first day of the Plan
Year.     (3)   Benefit Service Computation Period means the twelve
(12) consecutive month period beginning on the first day of the Plan Year.

  (d)   An Hour of Service means:

  (1)   Each hour for which an Employee is paid or entitled to payment for the
performance of duties with an Employer during the applicable Computation Period.
    (2)   Each hour for which an Employee is paid, or entitled to payment, by an
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, except that

  (A)   Not more than five hundred one (501) Hours of Service shall be credited
on account of any single continuous period during which the Employee performs no
duties (whether or not such period occurs in a single Computation Period), and  
  (B)   Hours of Service shall not be credited where such payment is made or is
due under a plan maintained solely for the purpose of complying with applicable
worker’s compensation, unemployment or disability insurance laws, or solely to
reimburse an Employee for medical or medically-related expenses.

  (3)   Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. No more than five hundred one
(501) Hours of Service shall be credited for payment of back pay on account of
any single continuous period during which the Employee did not or would not have
performed duties. Hours of Service shall be credited under this paragraph to the
computation period to which the

11



--------------------------------------------------------------------------------



 



      award or agreement pertains, rather than the computation period in which
the agreement or the award or payment is made. The same Hours of Service shall
not be credited under both (1) and (2) above and this subpart.     (4)   Each
hour an Employee on leave from employment to serve in the Armed Forces of the
United States would have been paid, directly or indirectly, or entitled to
payment under (1) above assuming that but for such military service he would
have been regularly engaged in the performance of his duties. Such hours shall
be credited to the Computation Period in which he would have been regularly
engaged in the performance of his duties but for such military service.
Provided, however, that no Hours of Service shall be credited under this Section
unless the Employee returns to active employment with a member of the Affiliated
Group within the period provided by law for the protection of his re-employment
rights.

      Hours of Service for reasons other than the performance of duties shall be
determined and credited in accordance with Department of Labor Regulation §
2530.200b-2(b) and (c), which is incorporated herein by reference.     (e)  
Special Maternity/Paternity Rule. Solely for the purpose of determining whether
a Break in Service has occurred, an Employee who is absent from employment
because of the Employee’s pregnancy, the birth of the Employee’s child, the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or the need to care for such child for a period beginning
immediately following such birth or placement, shall be credited with:

  (1)   The Hours of Service which otherwise would normally have been credited
to such individual but for such absence, or     (2)   In any case in which the
Plan Administrator is unable to determine the hours described above, eight
(8) Hours of Service per day of such absence.

      The above rule shall apply only if the Employee furnishes to the Plan
Administrator such timely information as it may require to establish that the
absence was for the above reasons and to determine the number of days of such
absence.         Hours of Service shall be credited in the Computation Period in
which the absence from work begins if such credit is necessary to prevent a
Break in Service in that period. In any other case, such Hours of Service shall
be credited in the immediately following Computation Period. In no event shall
more than five hundred one (501) Hours of Service shall be credited because of
such pregnancy or placement.     (f)   Family and Medical Leave. Solely to the
extent required by law, an Employee who is absent from employment because of a
leave of absence under the Family

12



--------------------------------------------------------------------------------



 



      and Medical Leave Act of 1993 shall receive credit for Hours of Service
during such absence. Provided, however, that the same Hours of Service shall not
be credited under both this subsection and any other provision of this Section.

13



--------------------------------------------------------------------------------



 



ARTICLE II
Eligibility, Vesting and Benefit Service

2.01   Eligibility Requirements.

  (a)   Each Eligible Employee who was a Participant in the Plan immediately
prior to the Effective Date of this Restatement shall continue to be a
Participant. Each Eligible Employee who had satisfied the eligibility
requirements of the Plan immediately prior to the Effective Date of this
Restatement but who had not yet become a Participant shall become a Participant
in this Plan on the Effective Date of this Restatement. Each other Eligible
Employee shall become a Participant in this Plan on the Entry Date coinciding
with or next following attainment of age twenty-one (21) and the completion of
one (1) Year of Service.     (b)   In the event that the Company shall at any
time acquire all or substantially all of the assets of another operating
business or entity, or all or substantially all of the assets of another
operating business or entity located in a geographically distinct area, the
employees of such other operating business or entity who are thereafter employed
by the Employer and become Eligible Employees shall receive credit for periods
of service in the employ of such other business or entity for purposes of this
Section 2.01 to the extent provided in a resolution of the board of directors of
the Company adopted at or near the time of such acquisition or in the written
agreements pursuant to which such acquisition was made; but only if such
Employees would have received credit for such service in the employ of such
other business or entity under the terms of this Plan if such Employees had been
employed by an Employer. The Plan Administrator shall see to it that the
provisions of this subsection 2.01(b) are applied in a uniform and
nondiscriminatory manner and in a manner consistent with the provisions of
Section 9.06 hereof. No employee shall receive credit for service in the employ
of another business or entity pursuant to this subsection 2.01(b) if the
crediting of such service would cause the Plan to fail to comply with any of the
requirements of Section 401(a) of the Code for treatment as a qualified plan.

2.02   Participation upon Reemployment.

  (a)   An Eligible Employee who separates from service after satisfying the
eligibility requirements of Section 2.01 but before the next Entry Date shall
become a Participant immediately upon reemployment as an Eligible Employee by a
Participating Employer if he returns to employment after the next Entry Date but
prior to incurring a one-year Break in Service.     (b)   A Participant who
separates from service and is subsequently reemployed as an Eligible Employee by
a Participating Employer after incurring a one-year Break

14



--------------------------------------------------------------------------------



 



      in Service shall again become an Active Participant in the Plan upon
performance of an Hour of Service.

2.03   Inactive Participants. Subject to Section 2.06, an Inactive Participant
shall continue to be credited with Vesting Service, Benefit Service and
Compensation as if he had continued to be an Active Participant until employment
with the member of the Affiliated Group ceases.       Subject to Section 2.06,
an Inactive Participant shall again become an Active Participant upon return to
employment with a Participating Employer or upon transfer to an employee group
eligible to participate in the Plan.   2.04   Vesting Service.

  (a)   Except as provided in Section 2.06, a Participant shall be credited with
one year of Vesting Service for each Year of Service with an Employer.     (b)  
An Employee’s Vesting Service shall also include periods of employment with a
predecessor employer’s business prior to its acquisition (or prior to the
acquisition of certain assets of such business) by the Company:

  (1)   If and to the extent specified in a resolution of the Board of Directors
of the Employee’s Employer at the time such Employer adopts this Plan; or    
(2)   The Company shall have continued a pension or profit sharing plan of the
predecessor employer or, to the extent required under Section 414(a)(2) of the
Code, if the Company shall have maintained a pension or a profit sharing plan
that was not the plan maintained by a predecessor employer.

  (c)   The provisions of this Section shall not operate to decrease any
Participant’s Vesting Service to a period that is shorter than the period of the
Participant’s Vesting Service as of October 1, 1989, under the terms of this
Plan, as effective prior to October 1, 1989.

2.05   Benefit Service.

  (a)   Except as provided in Section 2.06, a Participant shall be credited with
one year of Benefit Service for each Benefit Service Computation Period during
which he completes one thousand (1,000) Hours of Service with an Employer.      
  Benefit Service is credited in full years only.     (b)   Participants who
become eligible to participate in the Plan after the Effective Date of this
Restatement as a consequence of the adoption of this Plan by an employing
entity, as a consequence of the acquisition by the Company of the assets of an
employing entity, or as a consequence of the merger of an employing entity into

15



--------------------------------------------------------------------------------



 



      the Company, shall receive Benefit Service to the extent and upon the
terms and conditions specified in a resolution of the Board of Directors of the
employing entity on the basis of the most recent period of employment with such
employing entity prior to the date on which the employing entity adopts the Plan
or prior to the date of the acquisition or merger.     (c)   Notwithstanding the
foregoing provisions of this Section, in the event that the assets of another
qualified pension plan shall be merged with and into this Plan, with respect to
Participants who become Participants as a result of such consolidation, (1)
Benefit Service may be granted in such manner and to such extent as shall be
provided in connection with such consolidation, on the basis of accredited
service (however designated) accrued under such other plan prior to the
effective date of such consolidation, or (2) in lieu of the granting of Benefit
Service, the benefits based upon accredited service (however designated) accrued
under such other plan prior to the effective date of such consolidation may be
preserved as a special retirement benefit, with respect to which all
requirements for such accredited service shall be governed by the terms and
provisions of such other private pension plan, as amended to the effective date
of such consolidation.

2.06   Disregarded Service. The Service to be credited to an Employee under this
Article shall not include Service prior to a Break in Service if:

  (a)   The Employee did not have a nonforfeitable right to an Accrued Benefit
derived from Employer contributions at the time of the Break in Service, and    
(b)   The number of consecutive one-year Breaks in Service equals or exceeds the
greater of five (5) or the aggregate number of Years of Service credited to the
Employee before such Break in Service.

16



--------------------------------------------------------------------------------



 



ARTICLE III
Retirement Benefits

3.01   Normal Retirement Benefit. A Participant who terminates employment on or
after reaching Normal Retirement Age and on or before his Normal Retirement Date
shall be entitled to a monthly Retirement Benefit commencing on his Normal
Retirement Date equal to two percent (2%) (base benefit percentage) of the
Participant’s Final Average Compensation up to Covered Compensation; plus two
and sixty-five one hundredths percent (2.65%) (excess benefit percentage) of the
Participant’s Final Average Compensation in excess of his Covered Compensation,
the sum multiplied by his years of Benefit Service up to but not exceeding
twenty (20) such years.       Notwithstanding the foregoing provisions of this
Section 3.01, however, the monthly Normal Retirement Benefit shall in no case be
less than fifty dollars ($50.00).       Notwithstanding the foregoing, the
benefit provided to a Participant shall not violate the cumulative permitted
disparity limits set forth in Treas. Reg. §1.401(l)-5. In this regard, the
number of years of Benefit Service taken into account above for any Participant
will not exceed the Participant’s cumulative disparity limit. The Participant’s
cumulative disparity limit is equal to thirty-five (35) minus the number of
years during which the Participant earned a year of credited service under one
or more qualified plans or simplified employee pensions ever maintained by the
Employer, other than years for which a Participant earned a year of Benefit
Service under this Plan. If the Participant’s cumulative disparity limit is less
than the period of years used to determine the Participant’s benefit above, then
for years after the Participant reaches the cumulative disparity limit and
through the end of the period specified above, the Participant’s benefit will be
equal to the excess benefit percentage, or, if lesser, the highest percentage
permitted under the 133 1/3 percent accrual rule of Section 411(b)(1)(B) of the
Code (if applicable) times Final Average Compensation.       If a Participant
begins receiving benefits at an age other than Normal Retirement Age, the
Participant’s benefit will be determined in accordance with Section 3.06.      
For any Plan Year in which a Participant benefits under more than one plan of
the Employer, the benefit provided above to a Participant shall not violate the
overall permitted disparity limits set forth in Treas. Reg. §1.401(l)-5. In this
regard, for any Plan Year this Plan benefits any Employee who benefits under
another qualified plan or simplified employee pension maintained by the Employer
that provides for permitted disparity (or imputes disparity), the benefit for
each Participant under this Plan will be equal to the base benefit percentage
times the Participant’s Final Average Compensation.

17



--------------------------------------------------------------------------------



 



    If the preceding paragraph is applicable, the Fresh Start Date (within the
meaning of Treas. Reg. §1.401(a)(4)-13) shall be the last day of the Plan Year
preceding the Plan Year in which this paragraph is applicable. In addition, if
in any subsequent Plan Year, this Plan no longer benefits any Employee who also
has benefits under another qualified plan or simplified employee pension
maintained by the Employer that provides for permitted disparity (or imputes
permitted disparity), the Fresh Start Date shall be the last day of the Plan
Year preceding the Plan Year in which this paragraph is no longer applicable.

  (c)   Fresh Start Rules — Change in Benefit Formula

  (1)   Fresh Start Definitions — For purposes of this subsection, the following
terms shall be defined as follows:         Fresh Start — A change in the Normal
Retirement Benefit formula.         Fresh Start Date — September 30, 1989, which
is the day immediately preceding the effective date of the Fresh Start.        
Pre-Fresh Start Plan Year — Any Plan Year ending on or before the Fresh Start
Date.         Post-Fresh Start Plan Year — Any Plan Year beginning after the
Fresh Start Date.         Fresh Start Date Accrued Benefit — The Participant’s
Accrued Benefit as of the Fresh Start Date, calculated and adjusted as described
in clause (3) of the subsection.     (2)   Calculation of Accrued Benefit After
Fresh Start Date. With respect to any Participant with an Accrued Benefit under
the Plan (or any predecessor) as of the Fresh Start Date attributable to any
Pre-Fresh Start Year, and who has at least one Hour of Service in a Post-Fresh
Start Plan Year, the Participant’s Accrued Benefit in any Post-Fresh Start Plan
Year will be equal to the greater of his Fresh Start Date Accrued Benefit or his
Accrued Benefit based on the benefit formula under the Plan as amended for
Post-Fresh Start Date Plan Years, taking into account his total Years of Benefit
Service both before and after the Fresh Start Date.     (3)   Calculation of
Fresh Start Date Accrued Benefit. A Participant’s Fresh Start Date Accrued
Benefit is an amount equal to his Accrued Benefit determined as of (and as if
the Participant had terminated employment with the Affiliated Group on) the
Fresh Start Date, based upon the Plan provisions in effect on the Fresh Start
Date without regard to any amendment adopted after the Fresh Start Date (unless
the amendment is

18



--------------------------------------------------------------------------------



 



      recognized as retroactively effective before the Fresh Start Date under
Section 401(b) of the Code or Treas. Regs. 1.401(a)(4)-11(g)). However, the
Fresh Start Date Accrued Benefit as so determined is subject to adjustment as
follows:

  (A)   The Fresh Start Date Accrued Benefit shall be subject to increases based
on adjustments under Section 415(d)(1) of the Code in the maximum benefit
permitted under Section 415(b)(1) of the Code.     (B)   The Fresh Start Date
Accrued Benefit shall be adjusted to increase the benefits of former employees
who were employed on the Fresh Start Date.     (C)   The Fresh Start Date
Accrued Benefit shall be increased, if it includes top heavy minimum benefits,
to the extent necessary to comply with the requirement of
Section 416(c)(1)(D)(i) of the Code that top heavy minimum benefits be based on
the Participant’s Compensation averaged over the highest five or fewer years.  
  (D)   The Fresh Start Date Accrued Benefit shall be adjusted so that the Fresh
Start Date Accrued Benefit is not less than it would have been if the formula’s
base benefit percentage had been 50% of the formula’s excess benefit percentage.
The Fresh Start Date Accrued Benefit is not less than if the offset had been
limited to 50% of the benefit determined without application of the offset.

3.02   Early Retirement Benefit. A Participant who terminates employment prior
to Normal Retirement Age and on or after attaining his Early Retirement Age
shall be entitled to receive the Normal Retirement Benefit commencing on his
Normal Retirement Date. In lieu of his Normal Retirement Benefit, such
Participant may elect to receive a monthly benefit commencing on his Early
Retirement Date equal to his Accrued Benefit as of such date, reduced by
twenty-five one-hundredths percent (.25%) for each calendar month or portion
thereof that the Participant’s Early Retirement Date precedes his Normal
Retirement Date.       The election to receive an Early Retirement Benefit shall
be made by filing a written election with the Plan Administrator prior to the
first day of the month coinciding with or next following the date of the
applying Participant’s separation from the service of the Employer. The election
to receive an Early Retirement Benefit shall be irrevocable after commencement
of any Benefit payments.   3.03   Late Retirement Benefit. A Participant who
terminates employment after his Normal Retirement Date shall be entitled to
receive a monthly Retirement Benefit commencing on the Participant’s Late
Retirement Date equal to the greater of:

19



--------------------------------------------------------------------------------



 



  (a)   the benefit to which he would have been entitled pursuant to
Section 3.01 if he had retired at his Normal Retirement Date, but adjusted by
including any additional years of Benefit Service which have accrued since his
Normal Retirement Date up to the maximum number, if any, of years of Benefit
Service described in Section 3.01 and by taking into account any increases in
Compensation earned since his Normal Retirement Date,         or     (b)   the
Actuarial Equivalent as of such Late Retirement Date of the unadjusted benefit
to which he would have been entitled pursuant to Section 3.01 if he had retired
at his Normal Retirement Date or in the case of a Participant who retires during
any Plan Year following the Plan Year in which his Normal Retirement Date
occurs, the Actuarial Equivalent of the benefit to which he would have been
entitled pursuant to this Section 3.03 if he had retired at the close of the
prior Plan Year.         However, the number of payments certain described in
Section 5.01 shall be reduced to the extent necessary to conform to a period
permitted by Section 5.06, in which case each monthly payment shall be increased
so that the benefit is the Actuarial Equivalent of what it would have been
without the reduction in period certain.

3.04   Disability Retirement Benefit. A Participant who retires due to
Disability shall be entitled to receive a monthly Disability Retirement Benefit
commencing on his Disability Retirement Date equal to his vested Accrued Benefit
calculated:

  (a)   As if the Participant had continued to earn Benefit Service from the
date he was first absent from work due to his Disability until his Normal
Retirement Date and     (b)   As if his Compensation had remained constant from
the date he was first absent from work due to his Disability until his Normal
Retirement Date.

    A Participant who has been determined to be disabled but who is not
currently receiving a Disability Retirement Benefit shall be considered to be
actively employed by the Employer for purposes of Article VI.       A
Participant whose Disability has ended and who returns to employment with the
Employer shall be credited with Benefit Service for the period during which he
was disabled. A Participant who does not return to employment with the Employer
after his Disability has ended shall cease to be credited with Benefit Service
upon his recovery and shall be entitled to benefits under the Plan only to the
extent provided in Article IV of the Plan.       Not withstanding the above, a
Participant whose Disability precedes his completion of ten (10) Years of
Vesting Service (for the purpose of Article IV) shall not be entitled to a

20



--------------------------------------------------------------------------------



 



    Disability Retirement Benefit or continued accrual of Benefit Service during
Disability under this Plan.   3.05   No Duplication of Benefits. Any benefit
payable under this Plan shall be reduced by any benefit paid to a Participant
under the terms of any other defined benefit plan qualified under Section 401(a)
of the Code to which the Employer contributes, directly or indirectly, other
than by payment of taxes, to the extent that such benefit is based on a period
of employment with the Employer for which a Participant receives credit for
benefits under the Plan.   3.06   Maximum Excess Allowance.

  (a)   The Maximum Excess Allowance at any retirement age shall be the lesser
of (i) the base benefit percentage or (ii) the percentage specified in the table
below for the Plan’s normal form of benefit specified in Section 5.01(a).

                                          Normal Form of Benefit (%)            
        Life Annuity   Life Annuity   Life Annuity                     +   +   +
                    5 Year   10 Year   15 Year             Life Annuity  
Certain   Certain   Certain
 
  Adjustment     1.00       0.97       0.91       0.84  
 
  Age At Which Benefits Commence    
 
    70       1.048       1.017       0.954       0.880  
 
    69       0.950       0.922       0.865       0.798  
 
    68       0.863       0.837       0.785       0.725  
 
    67       0.784       0.760       0.713       0.659  
 
    66       0.714       0.693       0.650       0.600  
 
    65       0.650       0.631       0.592       0.546  
 
    64       0.607       0.589       0.552       0.510  
 
    63       0.563       0.546       0.512       0.473  
 
    62       0.520       0.504       0.473       0.437  
 
    61       0.477       0.463       0.434       0.401  
 
    60       0.433       0.420       0.394       0.364  
 
    59       0.412       0.400       0.375       0.346  
 
    58       0.390       0.378       0.355       0.328  
 
    57       0.368       0.357       0.335       0.309  
 
    56       0.347       0.337       0.316       0.291  
 
    55       0.325       0.315       0.296       0.273  

  (b)   If a Benefit is distributed in a form other than the normal form (as
specified in Section 5.01) or at an age other than Normal Retirement Age, the
Benefit shall be adjusted as provided in this subsection.

21



--------------------------------------------------------------------------------



 



  (1)   If Benefit payments commence to a Participant at a time other than
Normal Retirement Age, the Participant’s Accrued Benefit, before the adjustments
provided for early or late retirement, shall be multiplied by a fraction, the
numerator of which is the Annual Factor that corresponds to the age at which
benefits commence to the Participant in the Plan’s normal form of benefit, and
the denominator of which is the Annual Factor that corresponds to the Normal
Retirement Age under the Plan in the normal form of benefit.     (2)   If
Benefit payments commence to the Participant in a form other than the normal
form of benefit, the product in the preceding paragraph will be actuarially
adjusted in accordance with the provisions of Section 1.03.     (3)   The Annual
Factor is the factor derived from the table in (a) based on the Normal
Retirement Age (determined without regard to the years of participation
requirement, if any), and the Plan’s normal form of benefit.     (4)   If
Benefit payments commence in a month other than the month in which the
Participant attains the age specified in the foregoing table, the Annual Factor
will be determined by straight line interpolation.     (5)   Notwithstanding
(4) above, for a benefit commencement date preceding the first day of the month
in which the Participant attains age fifty-five (55), the Applicable Factor
shall be the Actuarial Equivalent of the age fifty-five (55) Annual Factor
determined in (a). For a benefit commencement date following the first day of
the month in which the Participant attains age seventy (70), the Applicable
Factor shall be the Actuarial Equivalent of the age seventy (70) Annual Factor
determined in (a).     (6)   A Disability Retirement Benefit other than a
qualified Disability Retirement Benefit, commencing before a Participant’s
Normal Retirement Age will be treated as a Benefit subject to the limitations of
this Section. A Disability Retirement Benefit, will be treated as a qualified
Disability Retirement Benefit only if the benefit: (i) is payable under the Plan
solely on account of a Participant’s Disability, as determined by the Social
Security Administration; (ii) terminates no later than the Participant’s Normal
Retirement Age; (iii) is not in excess of the amount of the benefit that would
be payable if the Participant had separated from service at Normal Retirement
Age, and (iv) upon attainment of Early or Normal Retirement Age, the Participant
receives a benefit that satisfies the accrual and vesting rules of Section 411
of the Code (and the regulations thereunder) without taking into account the
Disability Retirement Benefits made up to that age.

22



--------------------------------------------------------------------------------



 



  (7)   If this Plan has had a Fresh Start, the limitations in this subsections
(1) and (2) will be applied only to the Participant’s accruals for years for
which the Plan provides for the disparity permitted under Section 401(l) of the
Code. All Benefit accruals for years for which the Plan does not provide for the
disparity permitted under Section 401(l) of the Code will be actuarially
adjusted in accordance with the provisions of Section 1.03.

23



--------------------------------------------------------------------------------



 



ARTICLE IV
Benefits upon Termination of Employment

4.01   Deferred Normal Retirement Benefit. A Participant who separates from
service before his Normal Retirement Date shall be entitled to receive, on his
Normal Retirement Date after submitting a written application on a form
prescribed for that purpose by the Plan Administrator, the vested portion of his
Accrued Benefit determined as of the date he separated from service.       A
Participant shall become vested in his Accrued Benefit attributable to Employer
contributions according to the following schedule:

          Years of Vesting Service   Vested Percentage
less than 3
    0 %
3 but less than 4
    20 %
4 but less than 5
    40 %
5 but less than 6
    60 %
6 but less than 7
    80 %
7 or more
    100 %

    Accrued Benefits forfeited pursuant to this Section shall not be used to
increase the Accrued Benefit of any other Participant.   4.02   Deferred Early
Retirement Benefit. A Participant entitled to the Deferred Normal Retirement
Benefit described above who separated from service prior to attaining his Early
Retirement Age may elect to receive the Benefit commencing on his Early
Retirement Date. The amount of such Benefit shall be reduced for early
commencement as provided in Section 3.02.       Furthermore, a Participant
entitled to the Deferred Normal Retirement Benefit described above who separated
from service prior to attaining his Early Retirement Age may elect to receive
his or her vested Benefit in either a single sum as described in Section 5.02(g)
or in the Normal Form described in Section 5.01, commencing as soon as
practicable after the Participant terminates employment with the Employer,
provided the Actuarial Equivalent of the Participant’s vested monthly Accrued
Benefit does not exceed ten thousand dollars ($10,000) and not less than the
amount specified in Section 5.04 for involuntary cashout. The vested Accrued
Benefit shall be reduced so that the benefit commencing at such date is the
Actuarial Equivalent of his vested Benefit payable at his Normal Retirement
Date.

24



--------------------------------------------------------------------------------



 



    The election to receive a Deferred Early Retirement Benefit shall be made by
filing a written election with the Plan Administrator. Such election shall be
irrevocable after commencement of any Benefit payments.   4.03   Form of
Payment. The benefits described in this Article IV shall be payable in the forms
set out in Article V.

25



--------------------------------------------------------------------------------



 



ARTICLE V
Form and Payment of Retirement Benefits

5.01   Normal Form of Benefit. Unless a Participant elects an optional form of
payment, the Benefits described in Article III and Article IV shall be payable
in the form of an immediate Life Annuity as described in Section 5.02(a) or, in
the case of a Participant who is married on his Annuity Starting Date, in the
form of an immediate Qualified Joint and Survivor Annuity as described in
Section 5.02(b).   5.02   Other Forms of Benefit. Provided the requirements of
Section 5.03 are met, a Participant may waive the normal form of benefit under
the Plan and elect to receive Benefits in one of the forms set out below.
Benefits payable in a form other than that described in (a) below shall be the
Actuarial Equivalent thereof:

  (a)   Life Annuity — Under this form of benefit (also referred to as a
straight-life annuity), payment of monthly installments will commence as
provided in Article III or IV and will continue for the lifetime of the
Participant and will cease upon his death.     (b)   Qualified Joint and
Survivor Annuity — Under this form of benefit, payment of monthly installments
will commence as provided in Article III or IV and will be made for the lifetime
of the Participant. If the Participant predeceases his Spouse, payment in an
amount equal to 50% (or 75% or 100%, if elected by the Participant) of the
Participant’s Benefit will continue to the Spouse for life.     (c)   Five Years
Certain and Life Annuity — Under this form of benefit, payment of monthly
installments will commence as provided in Article III or IV and will continue
for the Participant’s lifetime. If the Participant dies before sixty (60)
monthly installments have been paid, such benefit will be payable to the
Participant’s Beneficiary until a total of sixty (60) monthly installments have
been paid. If, upon the Participant’s death, there is no living designated
Beneficiary or, if a Beneficiary receiving a benefit after the Participant’s
death dies before a total of sixty (60) monthly installments have been paid to
the Participant and the Beneficiary, the commuted value of the unpaid
installments shall be paid to the Participant’s estate.     (d)   Ten Years
Certain and Life Annuity — Under this form of benefit, payment of monthly
installments will commence as provided in Article III or IV and will continue
for the Participant’s lifetime. If the Participant dies before one hundred
twenty (120) monthly installments have been paid, such Benefit will be payable
to the Participant’s Beneficiary until a total of one hundred twenty
(120) monthly installments have been paid. If, upon the Participant’s death,
there is no living designated Beneficiary or, if a Beneficiary receiving a
benefit after the

26



--------------------------------------------------------------------------------



 



      Participant’s death dies before a total of one hundred twenty
(120) monthly installments have been paid to the Participant and the
Beneficiary, the commuted value of the unpaid installments shall be paid to the
Participant’s estate.     (e)   Fifteen Years Certain and Life Annuity — Under
this form of benefit, payment of monthly installments will commence as provided
in Article III or IV and will continue for the Participant’s lifetime. If the
Participant dies before one hundred eighty (180) monthly installments have been
paid, such benefit will be payable to the Participant’s Beneficiary until a
total of one hundred eighty (180) monthly installments have been paid. If, upon
the Participant’s death, there is no living designated Beneficiary or, if a
Beneficiary receiving a benefit after the Participant’s death dies before a
total of one hundred eighty (180) monthly installments have been paid to the
Participant and the Beneficiary, the commuted value of the unpaid installments
shall be paid to the Participant’s estate.     (f)   Joint and Survivor Annuity
— Under this form of benefit, monthly payments will commence as provided in
Article III or IV and will be made for the life of the Participant. If the
Participant predeceases his Beneficiary, payments in an amount equal to 50%, 75%
or 100% of the Participant’s monthly Benefit shall continue to such Beneficiary
for life.     (g)   Single Sum Distribution — Under this form of benefit, a
single sum payment will be made to the Participant that is the Actuarial
Equivalent of the monthly Benefit payable under subsection (a) within a
reasonable time after the end of the Plan Year in which the Participant’s
employment with the Company terminates, and in any event before the end of the
second Plan Year following the Plan Year in which the Participant separates from
the service of the Company. This option is available only for Participants for
whom the Actuarial Equivalent of the monthly Benefit is not more than $10,000
and not less than the amount specified in Section 5.04 for involuntary cashout
or who, under the terms of the Plan in effect on the day before the Effective
Date of this Restatement, was entitled to elect a single sum distribution of his
or her Accrued Benefit (but only with respect to the portion of Accrued Benefit
earned before the amendment eliminating the right to such single sum
distribution was executed).

    The election of a form of benefit under this Section may not be revoked or
changed after a Participant’s Annuity Starting Date.   5.03   Waiver of
Qualified Joint and Survivor Annuity.

  (a)   For the purposes of this Section, the term “Qualified Joint and Survivor
Annuity” means not only the form of benefit described in Section 5.02(b) but
also the normal form of benefit described in Section 5.01 payable to a
Participant who is not married on his Annuity Starting Date.

27



--------------------------------------------------------------------------------



 



  (b)   No less than thirty (30) days and no more than ninety (90) days before
the Annuity Starting Date, the Plan Administrator shall provide a Participant
with a written explanation in nontechnical language, of the terms and conditions
of: (1) the Qualified Joint and Survivor Annuity, (2) his right to elect to
waive the benefit and the effect of such election, (3) the rights of the
Participant’s Spouse with respect to such election, (4) the right to make and
effect of, a revocation of a previous election, and (5) the relative values of
the various forms of benefit under the Plan.     (c)   A Participant may elect
to waive the Qualified Joint and Survivor Annuity and to receive payment under
another payment form only if the following conditions are met:

  (1)   The waiver is made within the ninety (90) day period ending on the
Participant’s Annuity Starting Date.     (2)   The Participant’s Spouse consents
in writing to such waiver and to the designation of the beneficiary or the form
of benefit elected. Such consent must be witnessed by a notary public or plan
representative, must be filed with the Plan Administrator and must acknowledge
the effect of such wavier. No consent is required if it is established to the
satisfaction of the Plan Administrator that the Participant does not have a
Spouse or that the Spouse cannot be located.

      The election to waive the Qualified Joint and Survivor Annuity may be
revoked by the Participant at any time prior to his Annuity Starting Date.      
  However, if the Participant, after having received the written explanation
described above, affirmatively elects a form of distribution and the spouse
consents to that form of distribution (if necessary), the Annuity Starting Date
may be less than thirty (30) days after the written explanation was provided to
the Participant, provided that the following requirements are met:

  (3)   The Plan Administrator provides information to the Participant clearly
indicating that the Participant has a right to at least thirty (30) days to
consider whether to waive the Qualified Joint and Survivor Annuity and consent
to another form of distribution;     (4)   The Participant is permitted to
revoke an affirmative distribution election until the later of the Annuity
Starting Date or the eighth day following the date the foregoing explanation is
provided to the Participant;     (5)   The Annuity Starting Date is after the
date the foregoing explanation is provided to the Participant. The Annuity
Starting Date may be before the affirmative distribution election is made and
before distribution commences; and

28



--------------------------------------------------------------------------------



 



  (6)   Distribution in accordance with the affirmative election does not
commence before the eighth day after the foregoing explanation is provided to
the Participant.

  (d)   Except as otherwise provided in Section 5.05(c), no benefit payment will
be made prior to the time the notice requirements of subsection (b) have been
satisfied. Any benefit payment which is delayed by operation of this subsection
shall be paid to the Participant once the benefit amount is calculated.

5.04   Cash-out of Accrued Benefit. Notwithstanding any other provision of the
Plan, a Participant who separates from service or retires with a vested Accrued
Benefit shall be paid the Actuarial Equivalent of such benefit in a single sum,
provided that such Actuarial Equivalent has not, at the time of this or any
prior distribution, exceeded the amount (currently five thousand dollars
($5,000)) permitted to be cashed out without consent by Section 417(e) of the
Code. Any such payment shall be in lieu of the benefits otherwise payable
hereunder. For purposes of this Section, if the present value of the
Participant’s vested Accrued Benefit is zero, the Participant shall be deemed to
have received a distribution of such vested benefit on the date his employment
with the Employer ends.       If a Participant who has received a single sum
payment under this Section or Section 5.02(i) resumes employment covered under
the Plan, such Participant’s later Accrued Benefit hereunder shall not include
Benefit Service attributable to his prior period of employment unless such
Participant repays to the Plan the full amount of the previous distribution plus
interest at the rate determined for purposes of Section 411(c)(2)(C) of the Code
(assessed from the date of the previous distribution), before the earlier of: i)
five (5) years after the first date on which the Participant subsequently
resumes employment covered by the Plan, or ii) the close of the first period of
five (5) consecutive one-year Breaks in Service commencing after distribution.
The Plan Administrator shall prescribe such procedures as it deems necessary or
appropriate to facilitate such a repayment to the Plan by a person who resumes
employment covered under the Plan.       A Participant who resumes employment
covered under the Plan shall be given the opportunity to repay to the Plan the
amount described above only if such Participant received a distribution of the
Actuarial Equivalent of his vested Benefit and the amount thereof was less than
the Actuarial Equivalent of his Accrued Benefit (expressed in the form of an
annual benefit commencing at Normal Retirement Age).       Notwithstanding the
above, no single sum payment may be made to the recipient of a Qualified Joint
and Survivor Annuity after the Annuity Starting Date, unless the Participant and
his Spouse (or where the Participant has died, the surviving Spouse) consent in
writing to such distribution.       Effective March 28, 2005, in the event a
Participant fails to make an affirmative election to either receive the lump sum
payment in cash or have it directly rolled over to an

29



--------------------------------------------------------------------------------



 



    eligible retirement plan pursuant to the provisions of Section 5.08 within
such election period as shall be prescribed by the Plan Administrator and such
lump sum payment exceeds $1,000, the Plan Administrator shall direct the Trustee
to transfer such lump sum payment to an individual retirement plan (within the
meaning of Section 7701(a)(37) of the Code) (“IRA”) selected by the Plan
Administrator. The IRA shall be maintained for the exclusive benefit of the
Participant on whose behalf such transfer is made. The transfer shall occur as
soon as practicable following the end of the election period. The funds in the
IRA shall be invested in an investment product designed to preserve principal
and provide a reasonable rate of return, whether or not such return is
guaranteed, consistent with liquidity, as determined from time to time by the
Plan Administrator. In implementing the provisions of this paragraph, the Plan
Administrator shall:

  (a)   enter into a written agreement with each IRA provider setting forth the
terms and conditions applicable to the establishment and maintenance of the IRAs
in conformity with applicable law;     (b)   furnish Participants with notice of
the Plan’s automatic rollover provisions, including, but not limited to, a
description of the nature of the investment product in which the assets of the
IRA will be invested and how the fees and expenses attendant to the IRA will be
allocated, and a statement that a Participant may roll over the assets of the
IRA to another eligible retirement plan. Such notice shall be provided to
Participants in such time and form as shall be prescribed by the Plan
Administrator in accordance with applicable law; and     (c)   fulfill such
other requirements of the safe harbor contained in Department of Labor
Regulation §2550.404a-2 and, if applicable, the conditions of Department of
Labor Prohibited Transaction Class Exemption 2004-16.

5.05   Commencement of Benefits.

  (a)   Unless the Participant elects otherwise in writing pursuant to a
provision of this Plan, the payment of Benefits under the Plan to a Participant
shall commence no later than the sixtieth (60th) day after the close of the Plan
Year in which the last of the following occurs:

  (1)   The Participant attains Normal Retirement Age;     (2)   The tenth
(10th) anniversary of the Participant’s initial participation in the Plan; or  
  (3)   The Participant terminates service with all Employers.

      A Participant who wishes to defer the commencement of benefit payments
beyond the latest date specified above may elect to do so by filing with the
Plan Administrator a written statement signed by the Participant that describes
the

30



--------------------------------------------------------------------------------



 



      Benefit and the date on which the payment of the Benefit is to commence.
No election may be made that would defer the first payment date beyond the
Required Beginning Date (defined in subsection (b)). Once filed, an election may
be changed only with the consent of the Plan Administrator.     (b)  
Notwithstanding the above, for a Participant who reaches age seventy and
one-half (70 1/2) prior to January 1, 2000 distribution of benefits must
commence not later than the April 1 of the calendar year following the calendar
year in which the Participant attains age seventy and one half (70 1/2).
Provided, however, that in the case of an active Participant who has attained
age seventy and one half (70 1/2) prior to January 1, 1988 and who is not a five
percent (5%) owner (as defined in Section 416 of the Code), distribution of
benefits need not commence until the April 1 of the calendar year following the
calendar year in which the Participant retires. Provided further, that in the
case of an active Participant who attained age seventy and one half (70 1/2)
during 1988 and who is not a five percent (5%) owner (as defined in Section 416
of the Code), distribution of benefits need not commence until April 1, 1990.  
      Effective for Participants who reach age seventy and one-half (70 1/2) on
or after January 1, 2000, with respect to a five percent (5%) owner,
distribution of benefits shall commence not later than April 1 of the calendar
year following the calendar year in which the Participant attains age seventy
and one-half (70 1/2). A Participant who reaches age seventy and one-half (70
1/2) on or after January 1, 2000 and who is not a five percent (5%) owner shall
commence receipt of benefits not later than April 1 of the calendar year
following the calendar year in which the Participant reaches age seventy and
one-half or retires, if later.         If the provisions of this Section 5.05(b)
and Section 5.06 require the payment of benefits to a Participant who has not
yet terminated employment, the Participant’s additional Accrued Benefit earned
during each subsequent accrual period and determined as of the end of such
period shall be actuarially reduced to reflect distributions made during the
period to which the additional Accrued Benefit relates.     (c)   Payment of
Retirement Benefit. A Participant’s benefit shall be paid (if a lump sum) or
commence (if an annuity form of benefit) upon his Annuity Starting Date as
described below or as soon thereafter as is administratively practicable,
subject to Section 5.05(d). If paid as an annuity, subsequent payments shall be
made as of the first day of each following month.

  (1)   Termination Prior To Normal Retirement Date. If a Participant’s
employment is terminated before his or her Early Retirement Date for any reason
other than his or her death, the Participant may request the distribution notice
described in Section 5.03 as well as benefit election forms at any time on or
after the date 90 days before the date he or she is first eligible to begin
receiving benefit payments under the Plan. If a

31



--------------------------------------------------------------------------------



 



      Participant remains employed until he or she is eligible to retire early
as described under Section 3.02, such Participant may request at any time that
the Employer provide him or her with the distribution notice described in
Section 5.03(b) as well as benefit election forms. If such a request is made,
the Employer shall promptly provide the distribution notice and benefit election
forms to the Participant if the Participant’s vested Accrued Benefit exceeds
$5,000. In order to begin receiving benefits, the Participant must properly
complete his or her benefit election forms and make certain the Employer
receives them before the first day of the month which contains the date which is
90 days after the date of the distribution notice. If the forms are properly
completed and timely received, distribution of the Participant’s benefits will
commence in the form elected by the Participant (1) as of the first day of the
month following the date the distribution notice is distributed to the
Participant if properly completed forms are returned within thirty days after
the date the distribution notice is distributed, or (2) as of the first day of
the month after the Employer receives properly completed forms if such forms are
returned after the time described in (1) above. Such first day of the month
shall be his or her Annuity Starting Date.         If through no fault of the
Participant, the Employer delays providing the distribution notice until after
the date elected by the Participant on the application for benefits, the
Participant and his Spouse consent in writing on forms provided by the Employer,
and the Participant properly completes his or her benefit election forms and
returns them to the Employer on a timely basis as described above, the
Participant’s benefits will commence in the form elected by the Participant as
of the first day of the month affirmatively elected by the Participant which
date can be no earlier than the day after (i) the Participant’s last day of
employment or if later (ii) the date the Participant requested the distribution
notice. Such first day of the month shall be his or her Annuity Starting Date.  
      Furthermore, the Plan Administrator may, in its sole discretion, accept an
application filed after the proposed Annuity Starting Date if petitioned to do
so by the Participant for good cause shown. If the Participant and his Spouse
consent to such retroactive Annuity Starting Date in writing on forms provided
by the Employer and the Participant properly completes his or her benefit
election forms and returns them to the Employer on a timely basis as described
above, the Participant’s benefits will commence in the form elected by the
Participant as of the first day of the month affirmatively elected by the
Participant which date can be no earlier than the day after the Participant’s
last day of employment. Such first day of the month shall be his or her Annuity
Starting Date.         Regardless of the Participant’s Annuity Starting Date, in
no event shall any payments be made before seven days have elapsed since the
date the

32



--------------------------------------------------------------------------------



 



      Participant received the distribution notice. If a Participant fails to
properly complete and timely return his or her forms, he or she must request and
receive another distribution notice in order to make a valid benefit election.
If the Participant fails to properly complete and timely return his or her
election forms before his or her required beginning date as described in
Section 5.05(b), distribution of his or her vested Accrued Benefit will commence
as provided in 5.05(b) in the form of a 50% Qualified Joint and Survivor
Annuity, and his required beginning date shall constitute his or her Annuity
Starting Date.     (2)   Termination At Normal Retirement Date Or Late
Retirement Date. If a Participant’s employment is terminated at his or her
Normal Retirement Date or Late Retirement Date, and if the Participant’s vested
Accrued Benefit exceeds $5,000, the Employer shall promptly provide the
Participant with the notice described in Section 5.03 and benefit election
forms. In order to begin receiving benefits, the Participant must properly
complete his or her benefit election forms and make certain the Employer
receives them before the first day of the month which contains the date which is
90 days after the date of the distribution notice. If the forms are properly
completed and timely received, distribution of the Participant’s benefits will
commence in the form elected by the Participant (i) as of the first day of the
month following the date the distribution notice is distributed to the
Participant if properly completed forms are returned within thirty days after
the date the distribution notice is distributed, or (ii) as of the first day of
the month after the Employer receives properly completed forms if such forms are
returned after the time described in (i) above. Such first day of the month
shall be his or her Annuity Starting Date.         If through no fault of the
Participant, the Employer delays providing the distribution notice until after
the first day of the month following the Participant’s last day of employment or
if later the date elected by the Participant on the application for benefits,
the Participant and his Spouse consent in writing on forms provided by the
Employer, and the Participant properly completes his or her benefit election
forms and returns them to the Employer on a timely basis as described above, the
Participant’s benefits will commence in the form elected by the Participant as
of the first day of the month affirmatively elected by the Participant which
date can be no earlier than the day after (i) the Participant’s last day of
employment or if later, (ii) the date the Participant requested the distribution
notice. Such first day of the month shall be his or her Annuity Starting Date.

      Furthermore, the Plan Administrator may, in its sole discretion, accept an
application filed after the proposed Annuity Starting Date if petitioned to do
so by the Participant for good cause shown. If the Participant and his

33



--------------------------------------------------------------------------------



 



      Spouse consent to such retroactive Annuity Starting Date in writing on
forms provided by the Employer and the Participant properly completes his or her
benefit election forms and returns them to the Employer on a timely basis as
described above, the Participant’s benefits will commence in the form elected by
the Participant as of the first day of the month affirmatively elected by the
Participant which date can be no earlier than the day after the Participant’s
last day of employment. Such first day of the month shall be his or her Annuity
Starting Date.

      Regardless of the Participant’s Annuity Starting Date, in no event shall
any payments be made before seven days have elapsed since the date the
Participant received the distribution notice. If the Participant fails to
properly complete and timely return his or her election forms he or she must
request and receive another distribution notice in order to make a valid benefit
election. If the Participant fails to properly complete and timely return his or
her election forms before his or her required beginning date as described in
Section 5.05(b), distribution of his or her vested Accrued Benefit will commence
as provided in Section 4.6(b) in the form of a 50% Qualified Joint and Survivor
Annuity and his required beginning date shall constitute his or her Annuity
Starting Date.     (3)   Effective for a Participant who terminates employment
on or after January 1, 2004, (and on or before his Normal Retirement Date) and
whose Annuity Starting Date pursuant to this Section 5.05(c) is after the
Participant’s Normal Retirement Date, the Participant’s Normal Retirement
benefit shall be actuarially increased to take into account the period after the
Normal Retirement Date during which the Participant is not receiving any
benefits under the Plan. Effective for a Participant who terminates employment
on or after January 1, 2004, (and after his Normal Retirement Date) and whose
Annuity Starting Date pursuant to this Section 5.05(c) is after the Late
Retirement Date, the Participant’s Late Retirement benefit shall be actuarially
increased to take into account the period after the Late Retirement Date during
which the Participant is not receiving any benefits under the Plan.

  (d)   Effective October 1, 2004, a Participant may elect an Annuity Starting
Date that occurs on or before the date on which the benefits explanation is
provided to the Participant (a “Retroactive Annuity Starting Date”) only as
otherwise permitted in the Plan and only if all of the following requirements
are met:

  (1)   the Participant affirmatively elects a Retroactive Annuity Starting Date
in accordance with procedures specified by the Administrative Committee;     (2)
  the Participant’s Spouse consents to the distribution in accordance with
paragraph (c)(2); provided, however, that such Spouse’s consent shall not be
required if the amount of such Spouse’s survivor annuity payments

34



--------------------------------------------------------------------------------



 



      under the Retroactive Annuity Starting Date election is no less than the
amount that the survivor payments to such Spouse would have been under a
Qualified Joint and Survivor Annuity with an Annuity Starting Date after the
date the Benefits Explanation was provided. For purposes of this Section, where
a Participant elects a Retroactive Annuity Starting Date in accordance with this
paragraph, “Spouse” shall mean the individual who would be the Participant’s
Spouse if the date distributions commence were the Participant’s Annuity
Starting Date;

  (3)   the Participant receives a make-up payment to reflect any missed
payment(s) for the period from the Retroactive Annuity Starting Date to the date
of the actual make-up payment plus interest at the mid-term applicable federal
rate from the date the missed payment(s) would have been made to the date of the
actual make-up payment;     (4)   future periodic payments with respect to the
Participant are the same as the future periodic payments, if any, that would
have been paid with respect to the Participant had payments actually commenced
on the Retroactive Annuity Starting Date; and     (5)   the requirements of
Sections 415(b) and 417(e)(3) of the Code, as applicable to distributions with
Retroactive Starting Dates, are met.

5.06   Methods of Distribution.

  (a)   Except as otherwise provided in Section 5.02(b) with respect to the
Qualified Joint and Survivor Annuity requirements, the provisions of this
Section will apply to any distribution of a Participant’s interest and will take
precedence over any inconsistent provisions of this Plan. However, this Section
is not intended to provide an optional form of distribution or commencement date
not otherwise allowed under the Plan unless the timing or amount of payments to
be made under the applicable provisions of the Plan, without regard to this
Section, would be later than the latest commencement date or less than the
required minimum provided under this Section.     (b)   All distributions
required under this Section shall be determined and made in accordance with
Section 401(a)(9) of the Code as in effect on October 1, 2002 or as hereafter
amended and the regulations thereunder, including the incidental death benefit
requirements of Code Section 401(a)(9)(G). With respect to distributions made
under the Plan on and after October 1, 2002 and before January 1, 2006 the Plan
shall apply the minimum distribution requirements of Code Section 401(a)(9) in
accordance with Proposed Treasury Regulations issued July 27, 1987 thereunder.
With respect to distributions made after December 31, 2005, the Plan shall apply
the minimum distribution requirements of Code

35



--------------------------------------------------------------------------------



 



      Section 401(a)(9) in accordance with the Final Treasury Regulations issued
June 15, 2004 thereunder.

  (c)   Distribution of benefits, if not made in a single sum, shall be made
over one of the following periods (or a combination thereof): 1) the life of
such Participant; 2) the lives of such Participant and a designated Beneficiary;
3) a period not extending beyond the life expectancy of such Participant or 4) a
period not extending beyond the life expectancy of such Participant and a
designated Beneficiary.     (d)   If the distribution of the Participant’s
interest has begun in accordance with the preceding paragraph and the
Participant dies before his entire interest has been distributed to him, the
remaining portion of such interest shall be distributed at least as rapidly as
under the method of distribution used as of his date of death.     (e)   If the
Participant dies before distribution commences, his or her entire interest will
be distributed no later than the date specified below:

  (1)   Payments of any portion of such interest to the Participant’s surviving
Spouse shall be made over the life or life expectancy of such surviving Spouse
commencing no later than December 31 of the calendar year in which the
Participant would have attained age seventy and one half (70 1/2) or, if later,
December 31 of the calendar year containing the first anniversary of the
Participant’s death except to the extent an election is made to receive a
distribution of the surviving Spouse’s entire interest no later than December 31
of the calendar year containing the fifth anniversary of the Participant’s
death.     (2)   Distribution of the entire interest of a Beneficiary other than
the Participant’s surviving Spouse shall be made no later than December 31 of
the calendar year containing the fifth anniversary of the Participant’s death
except to the extent an election is made to receive distributions over the life
or life expectancy of such designated Beneficiary commencing no later than
December 31 of the calendar year containing the first anniversary of the
Participant’s death;

      Such election must be made by the Participant (or his designated
Beneficiary or surviving Spouse, if the Participant dies without having made
such an election) on or before the earlier of the date by which distribution
must commence absent such election and the date distribution must commence
assuming such election has been made.         If the Spouse dies before payments
begin, subsequent distributions are required under this subsection (except for
subsection (e)(2)) as if the surviving Spouse was the Participant.

36



--------------------------------------------------------------------------------



 



  (f)   For the purpose of this Section, distribution of a Participant’s
interest is considered to begin on the Participant’s required beginning date
(or, if the last sentence of subsection (e) applies, the date distribution is
required to begin to the surviving Spouse pursuant to subsection (e)). If
distribution in the form of an annuity irrevocably commences to the Participant
before the required beginning date, distribution is considered to commence on
the date it actually commences.     (g)   Any amount paid to a child shall be
treated as if it had been paid to the surviving Spouse if such amount will
become payable to the surviving Spouse when the child reaches the age of
majority.     (h)   For purposes of this Section, any distribution required
under the incidental death benefit requirements of Section 401(a) of the Code
shall be treated as a distribution required under Section 401(a)(9) of the Code.
    (i)   If a Participant elects an optional form of benefit that provides a
survivor benefit to a person other than a surviving spouse, the survivor benefit
shall be limited so that the value of the annuity payable during the
Participant’s lifetime shall be not less than fifty-one percent (51%) of the
value of the Participant’s Accrued Benefit calculated at his actual Retirement
Date.

5.07   Suspension of Benefits.

  (a)   Retirement Benefits in pay status will be suspended for each calendar
month following the Annuity Starting Date after a Participant is reemployed on a
full-time permanent basis. Notwithstanding the foregoing, distributions shall
continue for any Participant who does not complete at least forty (40) Hours of
Service with the Employer, or if the Plan has not determined the actual number
of Hours of Service, such Participant does not perform an Hour of Service on
each of eight (8) or more days (or separate work shifts).     (b)   Benefits
suspended in accordance with this Section shall resume no later than the first
day of the third calendar month following the calendar month when the
Participant is no longer employed on a full-time permanent basis or fails to
complete at least forty (40) Hours of Service with the Employer or to perform an
Hour of Service on each of eight (8) or more days (or separate work shifts). The
initial payment upon resumption shall include the payment scheduled to occur in
the calendar month when payments resume and any amounts withheld during the
period between the cessation of employment and the resumption of payments, less
any amounts which are subject to offset.     (c)   Normal Retirement Benefits
shall not be withheld by the Plan pursuant to this Section unless the Plan
Administrator notifies the Participant by personal delivery or first class mail
during the first calendar month or payroll period in which the Plan withholds
payments that the payment of his Retirement Benefit is suspended. Such
notification shall contain a description of the specific reasons why the

37



--------------------------------------------------------------------------------



 



      Participant’s Benefit is suspended, a description of the Plan provisions
relating to the suspension of Benefits, a copy of such Plan provisions, and a
statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203-3 of the Code of Federal Regulations. In addition, the
notice shall contain a statement indicating that the Participant may seek a
review of the suspension of his Retirement Benefits through the Plan’s claim
procedure.

  (d)   The amount of the Participant’s monthly Benefit which may be suspended
shall be as follows:

  (1)   Life Annuity. In the case of benefits payable periodically on a monthly
basis for as long as a life (or lives) continues, such as a straight life
annuity or a Qualified Joint and Survivor Annuity, an amount equal to the
portion of a monthly benefit payment derived from Employer contributions;    
(2)   Other Forms. In the case of a benefit payable in a form other than a Life
Annuity, an amount of the Employer-derived portion of benefit payments for a
calendar month in which the Participant performs service as described in
subsection (a), which does not exceed the lesser of: (i) the amount of benefits
which would have been payable to the Participant if he had been receiving
monthly benefits under the Plan since actual retirement based on a single life
annuity commencing at actual retirement age or (ii) the actual amount paid or
scheduled to be paid to the Participant for such month.

  (e)   The Plan Administrator shall establish procedures which are consistent
with Department of Labor Regulation Section 2530.203-3, including, but not
limited to, procedures for the resumption of benefits and the offsetting of
benefit overpayments, if any.     (f)   This Section does not apply to the
minimum benefits payable to a Non-Key Employee under Article VIII.     (g)  
Upon termination of any such Participant’s reemployment, whether or not the
distributions were suspended during such reemployment, such Participant’s
pension distributions shall be computed pursuant to the applicable provisions of
the Plan based on his Benefit Service and Final Average Compensation prior to
the date of his previous retirement as well as his Benefit Service and Final
Average Compensation during the period of his reemployment if such Participant
accrued an additional Plan benefit as a result of service completed during his
period of reemployment, but the amount thereof shall be reduced by an amount
that is the Actuarial Equivalent of the accumulated value of the pension
distributions, if any, such Participant received prior to termination of his
reemployment and prior to his attaining age 65. The resulting Benefit shall not
be less than the monthly Benefit in effect prior to reemployment.

38



--------------------------------------------------------------------------------



 



5.08   Direct Rollover Distributions.

  (a)   Direct Rollover Election. Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a Distributee’s election under this
Section, a Distributee may elect at the time and in the manner prescribed by the
Plan Administrator, to have all or any portion of an Eligible Rollover
Distribution to which he is otherwise entitled, paid directly to any one
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.    
(b)   Definitions.

  (1)   Eligible Rollover Distribution means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; any hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV); and for distributions made before January 1, 2002,
any portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).     (2)   Eligible Retirement Plan means an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, an annuity contract
described in section 403(b) of the Code, an eligible plan under section 457(b)
of the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan, or a qualified trust described in Section 401(a) of the Code, that
accepts the Distributee’s Eligible Rollover Distribution.     (3)   Distributee
means an Employee or former Employee. In addition, the Employee’s or former
Employee’s surviving Spouse and the Employee’s or former Employee’s Spouse or
former Spouse who is the alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code, are Distributees with regard to
the interest of the Spouse or former Spouse.     (4)   Direct Rollover means a
payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.

39



--------------------------------------------------------------------------------



 



ARTICLE VI
Preretirement Death Benefits

6.01   Eligibility for Death Benefit. The surviving Spouse of a Participant who:

  (a)   Had a Benefit under the Plan;     (b)   Had at least one Hour of Service
on or after August 23, 1984;     (c)   Died before his Annuity Starting Date;
and     (d)   Was married to such Spouse on his date of death,

    shall be entitled to receive a Qualified Preretirement Survivor Annuity
determined under Section 6.02 below.       A Participant who is entitled to a
Qualified Preretirement Survivor Annuity pursuant to this Section and who is
employed by an Employer on the date of his death shall be 100% vested in his
Accrued Benefit on the date of his death.

6.02   Amount of Qualified Preretirement Survivor Annuity.

  (a)   If a Participant described in Section 6.01 dies after attaining his
Earliest Retirement Age as described in subsection (c) below, the Qualified
Preretirement Survivor Annuity payable to his surviving Spouse shall be a
survivor annuity for life equal to the annuity that would have been payable to
such Spouse if the Participant had retired on the date preceding his death with
his Benefit payable in the form of a Qualified Joint and Survivor Annuity, as
described in Section 5.02(b) reduced in accordance with Section 3.02.     (b)  
If a Participant described in Section 6.01 dies prior to attaining his Earliest
Retirement Age, the Qualified Preretirement Survivor Annuity payable to his
surviving Spouse shall be a survivor annuity for life equal to the annuity which
would have been payable to such Spouse if such Participant had:

  (1)   Separated from service on his or her date of death (or date of actual
separation from service, if earlier);     (2)   Survived to the date he would
have first been eligible to retire under the Plan;     (3)   Retired with a
Qualified Joint and Survivor Annuity at such date or retirement eligibility; and

40



--------------------------------------------------------------------------------



 



  (4)   Died on the next day.

  (c)   Notwithstanding subsections (a) and (b), if the Participant is married
at the time of his death, has not waived his benefit under this Section, and
dies while actively employed with an Employer, the surviving Spouse’s death
benefit payable shall be the greater of the benefit described in Section 6.03
payable as if the Participant had designated his surviving Spouse as his
Beneficiary under that Section, expressed as an Actuarially Equivalent monthly
benefit payable for the surviving Spouse’s life, or the amount described in
subsection (a) or (b) above, as applicable.     (d)   Notwithstanding the
foregoing, the Spouse of a Participant in respect of whom the death benefit
under this paragraph (b) is payable shall be entitled to elect any optional form
of payment pursuant to Section 5.02, provided such election is made ninety days
prior to the date the lifetime benefit would otherwise commence, and provided
further that the Company shall furnish to the Spouse within a reasonable amount
of time after the Spouse’s election, a written explanation in non-technical
language of the lifetime benefit and any alternatives, stating the financial
effect (in terms of dollars) of each form of payment.     (e)   For purposes of
this Article, “Earliest Retirement Age” means the earliest date on which the
Participant could separate from service and receive a voluntary distribution
from the Plan.

6.03   Alternative Death Benefit. If the Participant dies while employed by an
Employer and (i) the Participant is not married at the time of his death, or
(ii) the Participant waives the benefit under Section 6.02, then

  (a)   In the event of the Participant’s death before the earlier of his Early
Retirement Date or his Normal Retirement Date, the Participant’s Beneficiary
shall receive a monthly benefit payable for the life of the Beneficiary that is
the Actuarial Equivalent of one hundred percent (100%) of the Actuarial
Equivalent of the Participant’s Accrued Benefit calculated as of the
Participant’s death.     (b)   In the event the Participant’s death occurs after
the earlier of his Early Retirement Date or his Normal Retirement Date, the
death benefit shall be equal to the greater of sixty percent (60%) of the
Participant’s Normal Retirement Benefit calculated as of the date of the
Participant’s death but calculated as though the Participant had continued his
service and earnings until age sixty-five (65), or, one hundred percent (100%)
of the amount determined in (a) above, and payable monthly, beginning at age
sixty-five (65), for the life of the Participant’s Beneficiary.     (c)  
Notwithstanding the foregoing, the Beneficiary may elect to receive this benefit
in any Actuarially Equivalent optional form of payment pursuant to Section 5.02.

41



--------------------------------------------------------------------------------



 



6.04   Cash-out of Accrued Benefit. Notwithstanding any other provision of the
Plan, in the event the Actuarial Equivalent of the Qualified Preretirement
Survivor Annuity has not, at the time of this or any prior distribution,
exceeded the amount (currently five thousand dollars ($5,000)) permitted to be
cashed out without consent under Section 417(e) of the Code, payment of such
benefit shall be in the form of a single sum. In the event the Actuarial
Equivalent of the Qualified Preretirement Survivor Annuity exceeds the amount
permitted to be cashed out without consent under Section 417(e) of the Code but
does not exceed ten thousand dollars ($10,000), at the option of the surviving
Spouse, payment of such benefit may be in the form of a single sum. Any such
one-sum payment shall be in lieu of the benefits otherwise payable hereunder.  
6.05   Time of Payment. Payments to the surviving Spouse of the Qualified
Preretirement Survivor Annuity described in Section 6.02 shall commence on the
first day of the month in which the Participant would have attained his Earliest
Retirement Age under the Plan. Provided, however, that at the election of the
surviving Spouse, commencement of payments may be postponed to a date which is
no later than the first day of the month in which the Participant would have
attained his Normal Retirement Age under the Plan. If payment to the surviving
Spouse of a Qualified Preretirement Survivor Annuity begins at a date later than
the first day of the month in which the Participant would have attained earliest
Retirement Age under the Plan, such payment shall be determined as if the
Participant separated from service on his or her date of death (or date of
actual separation from service, if earlier); survived to the date the surviving
spouse benefit is to commence; retired with a Qualified Joint and Survivor
Annually at such date; and died the next day.

42



--------------------------------------------------------------------------------



 



ARTICLE VII
Limitations on Benefits

7.01   Limitation on Annual Benefit. This Section is effective October 1, 2007.

  (a)   Notwithstanding any other provision of the Plan, the annual benefit to
which a Participant is entitled under the Plan shall not, in any limitation
year, be in an amount which would exceed the applicable limitations under Code
section 415 and regulations thereof, including, effective October 1, 2007, the
final regulations thereunder issued April 5, 2007. If the benefit payable under
the Plan would (but for this Section) exceed the limitations of Code section 415
by reason of a benefit payable under another defined benefit plan aggregated
with this Plan under Code section 415(f), the benefit under this Plan shall be
reduced only after all reductions have been made under such other plan. As of
January 1 of each calendar year commencing on or after January 1, 2002, the
dollar limitation as determined by the Commissioner of Internal Revenue for that
calendar year shall become effective as the maximum permissible dollar amount of
benefit payable under the Plan during the limitation year ending within that
calendar year.         The application of the provisions of this article shall
not cause the maximum permissible benefit for any Participant to be less than
the Participant’s accrued benefit under all the defined benefit plans of the
Employer or a predecessor employer as of the end of the last limitation year
beginning before July 1, 2007 under provisions of the plans that were both
adopted and in effect before April 5, 2007. The preceding sentence applies only
if the provisions of such defined benefit plans that were both adopted and in
effect before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to Code section
415 in effect as of the end of the last limitation year beginning before July 1,
2007, as described in Section 1.415(a)-1(g)(4) of the Income Tax Regulations.  
  (b)   The increased limitations of Code section 415(b) effective on and after
January 1, 2002 shall apply solely to employees participating in the Plan who
have one Hour of Service on or after January 1, 2002.     (c)   The term
“limitation year” is the 12-month period used for application of the limitations
under Code section 415 and, unless a different 12-month period has been elected
by the Employer in accordance with rules or regulations issued by the Internal
Revenue Service or the Department of Labor, shall be the Plan Year.     (d)  
For purposes of applying the adjustments required under Code section 415(b)(2),
the “applicable interest rate” and “applicable mortality table” shall be
determined as provided in Section 1.06 and 1.07.

43



--------------------------------------------------------------------------------



 



  (e)   For the limitation years beginning in 2004 and 2005, if the annual
retirement benefit is payable in a form subject to the requirements of Code
Section 417(e), Actuarial Equivalence shall be based on either the Plan’s
actuarial factors or five and one-half percent (5.5%) interest and the
Applicable Mortality Table, whichever factors produce the higher life annuity.  
  (f)   For purposes of this Section compensation shall mean Section 415
Compensation.

44



--------------------------------------------------------------------------------



 



ARTICLE VIII
Top-Heavy Rules

8.01   Top-Heavy Determination.

  (a)   The provisions of this Article shall apply solely in the event that this
Plan ever becomes Top-Heavy, as defined herein.     (b)   For the purposes of
this Article, the following definitions shall be used:

  (1)   Aggregation Group means

  (A)   Each plan of the Employer in which a Key Employee is a Participant (in
the Plan Year containing the Determination Date or in any of the four preceding
Plan Years), and     (B)   Each other plan of the Employer which enables any
plan described in subsection (A) during the applicable period to meet the
requirements of Sections 401(a)(4) or 410 of the Code.

      The Employer may treat any plan not described above as being part of such
aggregation group if such group would continue to meet the requirements of
Sections 401(a)(4) and 410 of the Code with such plan being taken into account.
    (2)   Determination Date means, with respect to any Plan Year, the last day
of the preceding Plan Year, or in the case of the first Plan Year, the last day
of such Plan Year.     (3)   Key Employee means an Employee or a former Employee
(including any deceased employee), if, in the Plan Year containing the
Determination Date or, effective for Determination Dates prior to October 1,
2002, in any of the four preceding Plan Years, such Employee or former Employee
is or was

  (A)   An officer of the Employer whose annual Compensation for any such Plan
Year exceeds $130,000 as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002 (effective for Determination Dates prior to
October 1, 2002, an officer of the Employer whose annual compensation for any
such Plan Year exceeds fifty percent (50%) of the amount in effect under Section
415(b)(1)(A) of the Code)) provided however, that no more than fifty
(50) Employees (or, if less, the greater of three

45



--------------------------------------------------------------------------------



 



      (3) Employees or ten percent (10%) of the Employees) shall be treated as
officers. For purposes of determining the number of officers taken into account,
employees described in Section 414(q)(8) (Section 414(q)(5), effective
January 1, 2002) of the Code shall be excluded;     (B)   A five percent (5%)
owner of the Employer, or a one percent (1%) owner (within the meaning of
Sections 416(i)(1)(B) and (C) of the Code) of the Employer whose annual
Compensation from the Employer for such Plan Year exceeds $150,000; or     (C)  
Solely for Determination Dates prior to October 1, 2002, one (1) of the ten
(10) Employees owning (or considered as owning within the meaning of Section 318
of the Code) both the largest interest in the Employer and more than a one-half
of one percent (0.5%) interest therein and whose annual Compensation for any
such Plan Year equals or exceeds the amount in effect under Section 415(c)(1)(A)
of the Code; provided, however, if two Employees have the same interest in the
Employer, the Employee with the greater annual Compensation for such Plan Year
shall be treated as having the larger interest.

      For this purpose, annual Compensation means Compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.     (4)   Non-Key Employee means any Employee who is not a Key
Employee.     (5)   Top-Heavy means that with respect to any Plan Year, the sum
of the present value of the cumulative Accrued Benefits (under this Plan and
such other plans as provided in subsection (b)(1) above) for Key Employees as of
any Determination Date exceeds sixty percent (60%) of the sum of the present
value of the cumulative Accrued Benefits for all Employees. In making this
calculation as of a Determination Date,

  (A)   The present value of an Accrued Benefit shall be determined as of the
most recent valuation date (which for purposes hereof shall be the same date as
is used for computing Plan costs for minimum funding) occurring within the Plan
Year which includes the Determination Date.     (B)   The present value of the
Accrued Benefit of any Employee or former Employee shall be increased by the
aggregate distribution made during the one (1) year period (effective for
Determination

46



--------------------------------------------------------------------------------



 



      Dates prior to October 1, 2002, the five (5) year period) ending on the
Determination Date with respect to such Employee or former Employee. Effective
for Determination Dates on and after October 1, 2002, the preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. Also effective for Determination Dates on and after
October 1, 2002, in the case of a distribution made for a reason other than
separation from service, termination of employment, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”
    (C)   The present value of the Accrued Benefit of

  (i)   Any Non-Key Employee who was a Key Employee for any prior Plan Year, and
    (ii)   Any former Employee who performed no service for the employer
maintaining the Plan during the five (5) year period ending on the Determination
Date

      shall be ignored.     (D)   If the present value of any Accrued Benefit
under the Plan includes any amount attributable to any rollovers to or from the
Plan, such value shall be adjusted, as required by Section 416(g)(4)(A) of the
Code.     (E)   A Participant’s Accrued Benefit in a defined benefit plan will
be determined under a uniform accrual method which applies in all defined
benefit plans maintained by the Employer or, where there is no such method, as
if such benefit accrued not more rapidly than the slowest rate of accrual
permitted under the fractional rule of Section 411(b)(1)(c) of the Code.     (F)
  Effective for Determination Dates on and after October 1, 2002, the Accrued
Benefits of any individual who has not performed services for the Employer
during the 1-year period ending on the Determination Date shall not be taken
into account.

      Notwithstanding the foregoing, this Plan shall be Top-Heavy if, as of any
Determination Date, it is required by Section 416(g) of the Code to be included
in an Aggregation Group which is determined to be a Top-Heavy Group. If an
Aggregation Group includes two or more defined benefit plans, the actuarial
assumptions set forth in this Section must be used with respect to all such
plans and must be specified in such plans.

47



--------------------------------------------------------------------------------



 



  (6)   Top-Heavy Group means any Aggregation Group if, as of the Determination
Date, the sum of

  (A)   The present value of the cumulative accrued benefits for all Key
Employees under all defined benefit plans in such Aggregation Group, and     (B)
  The aggregate of the accounts of all Key Employees under all defined
contribution plans in such Aggregation Group

      exceeds sixty percent (60%) of a similar sum determined for all Key
Employees and Non-Key Employees.

8.02   Vesting.

  (a)   For any Plan Year in which the Plan is Top-Heavy, the Vested Percentage
applicable to the Accrued Benefit of an Employee who has at least one (1) Hour
of Service after the Plan became Top-Heavy shall not be less than the percentage
shown on the following table:

          Years of   Vested Vesting Service   Percentage
less than 2
    0 %
2 but less than 3
    20 %
3 but less than 4
    40 %
4 but less than 5
    60 %
5 but less than 6
    80 %
6 or more
    100 %

  (b)   In the event the Plan ceases to be Top-Heavy for a Plan Year, the
vesting schedule in effect immediately prior to the Plan Year in which the Plan
became Top-Heavy shall again become applicable as an amendment to the Plan.    
(c)   For any Plan Year in which the Plan is not Top-Heavy which follows one or
more Plan Years for which the Plan has been Top-Heavy, the vesting schedule in
effect immediately prior to the Plan Year the Plan became Top-Heavy shall again
become applicable as an amendment to the Plan; thus, each Participant who has
had his Vesting Percentage computed under subsection (a) and who has completed
at least three (3) Years of Service shall have his Vesting Percentage computed
in accordance with subsection (a) for such Plan Year and any subsequent Plan
Year in which the Plan is no longer Top-Heavy. For each Participant who has had
his Vesting Percentage computed under subsection (a), but who has completed
fewer than three (3) Years of Service (i) the Vesting

48



--------------------------------------------------------------------------------



 



      Percentage of his Accrued Benefit (accrued as of the date the Plan is no
longer Top-Heavy) shall be computed in accordance with the vesting schedule in
subsection (a) for such Plan year and any subsequent Plan Year and (ii) the
Vesting Percentage of his Accrued Benefit (accrued after the date the Plan is no
longer Top-Heavy) shall not be less than the Vesting Percentage determined as of
the last day of the last Plan Year in which the Plan was Top-Heavy.

8.03   Minimum Benefits.

  (a)   For any Plan Year in which the Plan is Top-Heavy and in which a
Participant also participates in another qualified plan maintained by the
Employer, the Top-Heavy minimum benefit required under this Plan will be
provided under such other plan. For Employees who participate only in this Plan,
the Accrued Benefit for a year in which the Plan is Top-Heavy, expressed as a
life annuity (with no ancillary benefits) commencing at his Normal Retirement
Date, shall be an amount which is not less than the product of

  (1)   Two percent (2%),     (2)   The number of Plan Years beginning on or
after January 1, 1984 during which the Plan was Top-Heavy and with respect to
which the Participant accrued a year of Vesting Service, and     (3)   The
Participant’s average annual Compensation for the period of five (5) consecutive
Plan Years in each of which the Participant was an Active Participant and for
which the Participant’s aggregate annual Compensation was the greatest. If the
Participant did not receive Compensation in five (5) such Plan Years, his annual
Compensation shall be averaged over his longest continuous period of
participation. In making the computations under this subparagraph, annual
Compensation for Plan Years which are not included in the Plan Years taken into
account under subsection (2) above shall be ignored. For this purpose, annual
Compensation means compensation within the meaning of Section 415(c)(3) of the
Code. However, for this purpose, Compensation shall not include any amount
contributed by the Employer pursuant to a salary reduction agreement and which
is not includible in the gross income of the Employee under Section 125,
402(e)(3), 402(h) or 403(b) or, effective for years beginning after December 31,
1997, Section 132(f). The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

      Effective for Determination Dates on and after October 1, 2002, for
purposes of satisfying the minimum benefit requirements of section 416(c)(1) of
the Code and the Plan, in determining years of service with the employer, any
service with the employer shall be disregarded to the extent that such service
occurs during a Plan

49



--------------------------------------------------------------------------------



 



      Year when the plan benefits (within the meaning of section 410(b) of the
Code) no key employee or former key employee.

  (b)   A Participant’s minimum Benefit payable under this Section shall not
exceed twenty percent (20%) of the amount described in subsection (a)(3).    
(c)   Only Non-Key Employees who have completed one thousand (1,000) Hours of
Service shall receive the benefits described in this Section.     (d)  
Notwithstanding subsection (a), and to the extent permitted by applicable law
and regulations, no benefit shall be accrued pursuant to this Section for a Plan
Year with respect to Participant who is a participant in a defined contribution
plan sponsored by an Employer if such Participant receives under such defined
contribution plan (for the plan year ending with or within the Plan Year of this
Plan) a contribution that is equal to or greater than five percent (5%) of such
Participant’s Section 415 Compensation for such Plan Year. If such contribution
is less than five percent (5%) of the Participant’s Section 415 Compensation for
the Plan Year, the minimum Benefit provided in subsection (a) shall be offset by
any Employer contribution provided under the defined contribution plan expressed
as an actuarially equivalent annual benefit in accordance with regulations
interpreting Section 416(f) of the Code.



50



--------------------------------------------------------------------------------



 



ARTICLE IX
Plan Administration

9.01   Plan Administrator. The Board shall appoint a Plan Committee
(“Committee”) which shall be the named fiduciary having the authority to control
and manage the operation and administration of the Plan. The Committee shall
consist of not less than three (3) persons. If the Board does not appoint a
Committee, the Board shall act as the Committee.   9.02   General Powers, Rights
and Duties. Except as otherwise specifically provided and in addition to the
powers, rights and duties specifically given to the Plan Administrator elsewhere
in the Plan and the Trust Agreement or by direct, written delegation from the
Company, the Plan Administrator shall have the power and the duty to take all
action and to make all decisions necessary or proper to carry out the Plan. The
powers and duties of the Plan Administrator shall include the following:

  (a)   To, in its discretion, interpret all Plan provisions and to determine
all questions arising under the Plan, including the power to determine the
eligibility of Employees, Participants and all other persons to participate in
the Plan or to receive benefits under the Plan and to determine the amount of
benefits payable under the Plan to any person and to remedy ambiguities,
inconsistencies or omissions;     (b)   To adopt such rules of procedure and
regulations and prescribe the use of such forms as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and Trust Agreement;     (c)   To enforce the Plan in
accordance with the terms of the Plan and the Trust Agreement and the rules and
regulations adopted pursuant to (b) above;     (d)   To direct the Trustee in
writing to make payments from the Trust Fund to Participants who qualify for
such payments hereunder. Such written notice shall include such information as
may be required for payment of benefits;     (e)   To furnish the Participating
Employers with such information as may be required by them for tax or other
purposes in connection with the Plan;     (f)   To employ agents, attorneys,
accountants, actuaries or other persons (who also may be employed by an
Employer) and to allocate or delegate to them such powers, rights and duties as
the Plan Administrator has and may consider necessary or advisable to properly
carry out administration of the Plan or compliance with the requirements of
ERISA, provided that such allocation or

51



--------------------------------------------------------------------------------



 



      delegation and the acceptance thereof by such agents, attorneys or other
persons shall be in writing;

  (g)   To exercise such authority as it deems appropriate in order to comply
with the reporting and disclosure requirements of ERISA and regulations issued
thereunder;     (h)   To provide a full and fair review to any Participant whose
claim for benefits has been denied in whole or in part; and     (i)   To
establish and carry out a funding policy and method consistent with the
objectives of the Plan and ERISA, pursuant to which the Company shall determine
the Plan’s liquidity and financial needs and communicate them to the Trustees or
other fiduciaries who are charged with determining investment policy.

9.03   Manner of Action. During a period in which two (2) or more Committee
members are acting, the following provisions apply where the context admits:

  (a)   The Committee shall select a Chairman and may select a Secretary (who
may, but need not, be a member of the Committee).     (b)   A Committee member
may delegate any or all of his rights, powers, and duties to any other member
provided such delegation is in writing and is consented to by such other
Committee member.     (c)   The Committee members may act by meeting and may
execute any document by signing one document or concurrent documents.     (d)  
A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business at any meeting. Any
determination or action of a Committee may be made or taken by a majority of the
members present at any meeting or without a meeting by a resolution or written
memorandum concurred in by a majority of the members then in office.     (e)  
If there is an even division of opinion among the Committee members as to a
matter, a disinterested party selected by the Committee shall decide the matter
and his decision shall control.     (f)   Except as otherwise provided by law,
no member of the Committee shall be liable or responsible for an act or omission
of the other Committee members in which the former has not concurred.     (g)  
The certificate of the secretary of the Committee or of a majority of the
Committee members that the Committee has taken or authorized any action shall be
conclusive in favor of any person relying on the certificate.

52



--------------------------------------------------------------------------------



 



9.04   Interested Committee Member. A member of the Committee who is also a
Participant in the Plan may not decide or determine any issue concerning the
amount of his benefit or its distribution to him unless such decision or
determination could be made by him under the Plan if he were not serving on the
Committee.   9.05   Resignation or Removal of Committee Members. A member of the
Committee may be removed by the Board at any time by thirty (30) days prior
written notice to him and the other members of the Committee. A member of the
Committee may resign at any time by giving thirty (30) days written notice to
the Board and the other members of the Committee. The Board may fill any vacancy
in the membership of the Committee; provided, however, that if a vacancy reduces
the membership of the Committee to less than three (3), such vacancy shall be
filled as soon as practicable. The Board shall give prompt written notice
thereof to the members of the Committee. Until any such vacancy is filled, the
remaining members may exercise all of the powers, rights and duties conferred on
the Committee.   9.06   Nondiscrimination. The Plan Administrator shall not take
action nor direct the Trustee to take any action with respect to any of the
benefits provided hereunder which would discriminate in favor of highly
compensated employees or which would benefit certain Participants at the expense
of others. There shall similarly be no discrimination between similarly-situated
Participants. This provision shall not limit the power of the Employer to act in
its capacity as settlor with respect to the Plan.   9.07   Delegation and
Reliance. To the extent permitted by law, the Plan Administrator and any person
to whom it may delegate any duty or power in connection with administering the
Plan, the Employer, and the officers and directors thereof, shall be entitled to
rely conclusively upon, and shall be fully protected in any action taken in good
faith in the reliance upon any actuary, counsel, accountant or other person
selected by the Plan Administrator. Further, to the extent permitted by law,
neither the Plan Administrator, nor any members thereof, nor any Employer, nor
the officers or directors thereof, shall be liable for any neglect, omission or
wrongdoing of a Trustee, insurance company, investment manager, or any other
person or fiduciary.   9.08   Claims Procedure. The claims procedure hereunder
shall be as provided herein:

  (a)   Claim. A Participant or Beneficiary or other person who believes that he
is being denied a benefit to which he is entitled (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Plan
Administrator setting forth his claim.     (b)   Response to Claim. The Plan
Administrator shall respond within ninety (90) days of receipt of the claim.
However, upon written notification to the Claimant, the response period may be
extended for an additional ninety (90) days for reasonable cause. If the claim
is denied in whole or in part, the Claimant shall be provided with a written
opinion using nontechnical language setting forth:

53



--------------------------------------------------------------------------------



 



  (1)   The specific reason or reasons for denial;     (2)   The specific
references to pertinent Plan provisions on which the denial is based;     (3)  
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or such
information is necessary;     (4)   Appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review;     (5)   The
time limits for requesting a review; and     (6)   A statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following the adverse
benefit determination on review.

  (c)   Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Plan Administrator review the determination.         The
Claimant or his duly authorized representative may review the pertinent
documents and submit written comments, documents, records, and other information
for consideration by the Plan Administrator. The Claimant shall be provided,
upon request and free of charge, reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. If the Claimant does not request a review of the determination within
such sixty (60) day period, he shall be barred from challenging the
determination.     (d)   Review and Decision. The Plan Administrator shall
review the determination within sixty (60) days after receipt of a Claimant’s
request for review; provided, however, that for reasonable cause such period may
be extended to no more than one hundred twenty (120) days. In the case of a
committee that meets at least on a regular quarterly basis, the committee shall
make a benefit determination no later than the meeting date that immediately
follows the Plan’s receipt of the request for a review, unless the request for
review is filed within 30 days before the meeting date. In such case, the
benefit determination may be made no later than the date of the second meeting
following the Plan’s receipt of the request for review. After considering all
materials presented by the Claimant, the Plan Administrator will render a
written opinion, written in a manner calculated to be understood by the Claimant
setting forth the specific reasons for the decision and containing specific
references to the pertinent Plan provisions on which the decision is based. If
the claim is denied in whole or in part, the claimant shall be provided with a
written opinion using nontechnical language setting forth:

  (1)   The specific reason or reasons for denial;

54



--------------------------------------------------------------------------------



 



  (2)   The specific references to pertinent Plan provisions on which the denial
is based;     (3)   A statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;  
  (4)   A statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures;
and     (5)   A statement of the Claimant’s right to bring an action under ERISA
Section 502(a).

9.09   Plan Administrator’s Decision Final. Subject to applicable law, any
interpretation of the provisions of the Plan and any decision on any matter
within the discretion of the Plan Administrator made by the Plan Administrator
in good faith shall be binding on all persons. Any misstatement or other mistake
of fact shall be corrected when it becomes known and the Plan Administrator
shall make such adjustment on account thereof as it considers equitable and
practicable.   9.10   Standard of Review. The Plan Administrator shall perform
its duties as the Plan Administrator and in its sole discretion shall determine
appropriate courses of action in light of the reason and purpose for which this
Plan is established and maintained. In particular, the Plan Administrator shall
interpret all Plan provisions, and make all determinations as to whether any
Participant or Beneficiary is entitled to receive any benefit under the terms of
this Plan which interpretation shall be made by the Plan Administrator in its
sole discretion. Any construction of the terms of the Plan that is adopted by
the Plan Administrator and for which there is a rational basis shall be final
and legally binding on all parties.       Any interpretation of the Plan or
other action of the Plan Administrator shall be subject to review only if such
interpretation or other action is without rational basis. Any review of a final
decision or action of the Plan Administrator shall be based only on such
evidence presented to or considered by the Plan Administrator at the time it
made the decision that is the subject of review. If any Participating Employer
and/or any Eligible Employee who performs services for a Participating Employer
that is or may be compensated for in part by benefits payable pursuant to this
Plan, such an individual shall be treated as agreeing with and consenting to any
decision that the Plan Administrator makes in its sole discretion and further
agrees to the limited standard of review described by this Section 9.10 by the
acceptance of such benefits.   9.11   Information Required by Plan
Administrator. Each person entitled to benefits under the Plan must file his
most recent post office address with the Plan Administrator. Any

55



--------------------------------------------------------------------------------



 



    communication, statement or notice addressed to any such person at the last
post office address filed with the Plan Administrator will be binding upon such
person for all purposes of the Plan. Each person entitled to benefits under the
Plan also shall furnish the Plan Administrator with such documents or
information as the Plan Administrator considers necessary or desirable for the
purpose of administering the Plan. The Employer shall furnish the Plan
Administrator with such data and information as the Plan Administrator may deem
necessary or desirable in order to administer the Plan. The records of any
Employer with respect to periods of employment, termination of employment and
the reason therefor, leave of absence, re-employment and earnings will be
conclusive on all persons unless determined by the Plan Administrator to be
incorrect.

9.12   Expenses of the Plan. Administrative expenses of the Plan, such as
actuarial, consulting and legal services, shall be paid directly by the Trust
Fund to the extent such payments are permitted by law. Such expenses may, in the
discretion of the Employer, be paid directly by the Employer.   9.13   Freedom
from Liability. The Plan Administrator shall be entitled to rely upon
information furnished by the Company and upon tables, valuation, certificates,
opinions and reports furnished by any trustee, accountant, actuary, insurer or
legal counsel in connection with any action or determination. To the extent
permitted by law, the Company shall indemnify, hold harmless and defend the Plan
Administrator against any liability or loss (including any sum paid in
settlement of a claim) sustained as a result of any act or omission in their
administrative capacities, if such act or omission does not involve willful
misconduct. Such indemnification shall include attorneys’ fees and other costs
and expenses reasonably incurred in defense of any action brought against the
Plan Administrator and shall apply to any persons who are or were directors,
officers or Employees of any Employer who may be subjected to liability by
reason of an act or omission occurring in good faith in the operation and
administration of the Plan or Trust or in the investment of the assets of the
Trust.

56



--------------------------------------------------------------------------------



 



ARTICLE X
Amendment or Termination

10.01   Amendment or Modification of the Plan. Except as provided herein, the
Board reserves the right to amend or terminate this Plan at any time and in any
manner. The Board may delegate this authority to any officer(s) of the Company.
Any action by the Board shall be evidenced by a valid resolution. Any action by
any officer(s) shall be evidenced by a valid officer’s certificate. The
resolutions and officer’s certificates shall be attached to this Plan and
considered a part hereof. No modification or amendment shall:

  (a)   Cause or permit any portion of the funds or assets of the Plan to become
the property of the Employer prior to the satisfaction of all liabilities of the
Plan;     (b)   Increase the duties or responsibilities of the Trustee without
its written consent;     (c)   Be effective to the extent that it may decrease
the Accrued Benefit (as provided in Code Section 411(d)(6)) of any Participant,
except as permitted pursuant to Section 412(c)(8) of the Code; or     (d)  
Become effective until set forth in a revised participation agreement executed
by the Company if such amendment is made by any other Employer.

    If the Plan’s vesting schedule is changed as a result of an amendment, each
Participant who has completed at least three (3) Years of Service may elect to
continue to have his vested percentage computed in accordance with the vesting
schedule in effect for that Participant prior to the amendment. This election
may be made no earlier than the date the amendment is adopted and no later than
the latest of the date that is sixty (60) days after the date: (i) the amendment
is adopted; (ii) the amendment becomes effective; or (iii) the Participant is
issued a written notice of the amendment by the Employer or Plan Administrator.
      For each Participant who has completed fewer than three (3) Years of
Service (i) the Vesting Percentage of his Accrued Benefit (accrued on and after
the date of the Plan amendment) shall be computed in accordance with the vesting
schedule as amended and (ii) the Vesting Percentage of his Accrued Benefit
(accrued before the effective date of the amendment) shall not be less than the
Vesting Percentage determined prior to the amendment.   10.02   Termination of
the Plan. Although the Company intends to continue the Plan as a permanent
retirement program for the benefit of its Participants, the making of
contributions and the continuation of the Plan are not assumed by the Employer
as a contractual obligation. The Employer expressly does not guarantee the
payment of any benefit or amount which may become due under the Plan to any
Participant or

57



--------------------------------------------------------------------------------



 



    Beneficiary. The Employer reserves the right at any time to discontinue its
contributions or to terminate the Plan. The Plan may also be terminated as a
result of a determination by the Pension Benefit Guaranty Corporation (PBGC), or
by a decree by an appropriate court of law.

10.03   Distribution upon Termination of the Plan. Upon termination or partial
termination of the Plan by an Employer, each Participant’s Accrued Benefit, to
the extent funded, shall be nonforfeitable, and the plan assets held by the
Trustee and/or insurance company or companies for that Employer (or in the case
of partial termination, for that particular group of Participants) shall be
allocated in accordance with Section 4044 of ERISA in order to provide pensions
for the affected Participants and Beneficiaries.   10.04   Residual Assets. To
the extent permitted by law, any residual assets of the Plan shall be
distributed to the Employer if all liabilities of the Plan to Participants and
Beneficiaries have been satisfied. Such assets shall be allocated among
Participating Employers in such proportions as the Company shall determine. If
this Section of the Plan is amended and the Plan previously did not contain a
provision for the reversion of residual assets to the Employer upon Plan
termination, this Section shall first become effective at the end of the fifth
(5th) calendar year following the date of the adoption of this Restatement.  
10.05   Restriction on Distribution of Benefits.

  (a)   The provisions of Treasury Regulation Section 1.401(a)(4)-5(b) shall
apply. In addition, annual payments to an employee who is among the twenty-five
(25) highly compensated employees or highly compensated former employees with
the greatest Compensation in the current or any prior year shall not exceed an
amount equal to the payments that would be made on behalf of the employee under:

  (1)   A straight life annuity that is the actuarial equivalent of the
employee’s Accrued Benefit and the other benefits to which the employee is
entitled under the Plan (other than any Social Security Supplement); and     (2)
  The amount of the payments that the employee is entitled to receive under any
Social Security supplement.

  (b)   The restrictions of Subsection (a) do not apply if any one of the
following is satisfied:

  (1)   After payment to such employee of all benefits (as described in Treasury
Regulation Section 1.401(a)(4)-5(b)(3)(iii)), the value of Plan assets equals or
exceeds one hundred ten percent (110%) of the value of current liabilities, as
defined in Section 412(l)(7);     (2)   The value of the benefits (as described
in Treasury Regulation Section 1.401(a)(4)-5(b)(3)(iii)) for such employee is
less than one percent (1%) of the value of current liabilities before
distribution; or

58



--------------------------------------------------------------------------------



 



  (3)   The value of the benefits (as described in Treasury Regulation
Section 1.401(a)(4)-5(b)(3)(iii)) for such employee does not exceed the amount
described in Section 411(a)(11)(A) of the Code; or     (4)   The Plan terminates
and the benefit received by each Participant is nondiscriminatory under
Section 401(a)(4) of the Code.

    The above provisions shall apply only to the extent required by
Section 401(a)(4) of the Code and the regulations thereunder.   10.06  
Repayment of Restricted Amounts. Notwithstanding the above, the Plan
Administrator, to the extent permitted by law and this Plan, may authorize
payment of a Participant’s entire Benefit in the form of a lump sum, provided
that:

  (a)   The Participant enters into an agreement with the Trustee providing for
repayment of the amount which would be restricted under Section 10.05 in the
event there is a termination of the Plan during the applicable period, and    
(b)   The Participant guarantees such repayment by depositing in escrow with an
acceptable depository either:

  (1)   Property having a fair market value equal to one hundred twenty-five
percent (125%) of the amount which would have to be repaid if the Plan had
terminated on the date the lump sum was paid, or     (2)   A bond equal to at
least one hundred percent (100%) of such amount, which bond must be issued by an
insurance company, bonding company or other surety approved by the U.S. Treasury
Department as an acceptable surety for federal bonds, or     (3)   A bank letter
of credit in an amount equal to at least one hundred percent (100%) of such
amount.

      The Participant must further agree that if the fair market value of
deposited property (pursuant to (A) above) declines to less than one hundred ten
percent (110%) of the amount to be repaid, he or she shall deliver additional
property to the depository such that the total value of all property so
deposited is increased to one hundred twenty-five percent (125%) of the amount
to be repaid.         Property or assets shall be held in the depository until
the Plan Administrator certifies to the depository, surety or bank that no
obligation of repayment exists. Provided, however, that property in the escrow
account may be withdrawn by the Participant to the extent it exceeds one hundred
twenty-five percent (125%) of the amount to be repaid. Likewise, a bond or
letter of credit may be reduced to the extent it exceeds one hundred percent
(100%) of such amount. The Participant

59



--------------------------------------------------------------------------------



 



      may withdraw earnings on the property in escrow provided the value of the
property in escrow does not fall below the required level. The amount to be
repaid may be adjusted to take into account the decrease in the restriction as
the applicable ten (10) year period elapses.

60



--------------------------------------------------------------------------------



 



ARTICLE XI
Funding of the Plan

11.01   Establishment of Trust. For the purpose of funding the Benefits provided
for herein, the Company has established a Trust Fund. The Employer shall
contribute funds into the Trust Fund for the purpose of distributing to
Participants and their Beneficiaries the corpus and income of the fund
accumulated by the Trust in accordance with the Plan. The Trustee shall receive,
hold in trust and disburse the assets of the Trust Fund in accordance with the
provisions of the Plan and Trust. The Plan Administrator shall direct the
Trustee in writing to make payments to or on behalf of Participants entitled to
Benefits in accordance with this Plan and the Trust Agreement.   11.02  
Employer Contributions. The Employer shall make such contributions to the Trust
Fund as are required to keep the Plan qualified under Section 401 of the Code
and any other relevant section of the Code or any successors thereto, subject to
its right to amend or discontinue the Plan and discontinue contributions. All
Benefits will be paid from the Trust and neither the Employer nor the Trustee
shall be liable to Participants or their Beneficiaries if the Trust corpus shall
be insufficient to provide for the payment of Benefits. Except as provided by
ERISA, the Employer shall have no liability with respect to the administration
of the Trust or of the funds, securities or other assets paid over to the
Trustee, and each Participant or other Beneficiary shall look solely to the
Trust Fund or the Pension Benefit Guaranty Corporation (PBGC) for any payments
of Benefits under the Plan.       One Employer that has adopted this Plan for
the benefit of its employees may make contributions hereto for the benefit of
the employees of another Employer that has adopted this Plan, to the extent that
the Employer making such contribution would be entitled to claim a federal
income tax deduction for such contribution.   11.03   Funding Standards. The
Employer intends to contribute, but does not guarantee to do so, funds hereunder
in amounts no less than the minimum required by the funding standards of ERISA.
The Employer may from time to time contribute amounts greater than such minimum.
A funding standard account shall be established and maintained so that it may be
determined if the Employer has complied with minimum funding standards.   11.04
  Changes in Funding Medium or Method. The Company reserves the right to change
the medium and method of funding at any time at its discretion and without the
consent of any person or organization, subject to any applicable requirements of
ERISA. Subject to the specific provisions of the Trust Agreement, the Company
reserves the right to amend the Trust Agreement and to remove the current
Trustee and appoint a successor Trustee as it may deem appropriate.   11.05  
Purchase of Annuities. If pursuant to the Trust Agreement the Trustee is
directed by the Plan Administrator to purchase restricted non-transferable
annuities from an insurance

61



--------------------------------------------------------------------------------



 



    company to provide the benefits of the Participants, any dividends or other
credits generated under any such annuity contract shall be applied to reduce the
amount of future contributions by the Employer.

11.06   No Diversion. No part of the corpus or income of the Trust Fund shall be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries, at any time prior to the satisfaction of
all liabilities with respect to Participants and their Beneficiaries under the
Plan and Trust. The Company intends that the Plan shall meet the requirements of
the Code pertaining to the qualification of employee pension plans. Under no
circumstances shall the Employer have any vested right, title or interest in any
assets in the Trust Fund nor shall any such assets revert to the Employer or
inure to its benefit in any way prior to satisfaction of all liabilities of the
Plan. Any Participant with a vested Benefit hereunder shall only be entitled to
Benefits to the extent funded, except as provided by ERISA.   11.07   Treatment
of Forfeitures. Any forfeitures arising hereunder shall be used to reduce future
Employer contributions. Such forfeitures shall not be applied to increase the
Benefits any Participant would otherwise receive under the Plan.   11.08  
Return of Contributions. All Employer contributions are made conditioned upon
their deductibility for federal income tax purposes under Section 404 of the
Code and upon continuing qualification of the Plan under Section 401 of the
Code. Amounts contributed by the Employer shall be returned to the Employer
under the following conditions:

  (a)   If a contribution was made by an Employer by a mistake of fact, the
excess of the amount of such contribution over the amount that would have been
contributed had there been no mistake of fact shall be returned to the Employer
within one year after the payment of the contribution.     (b)   If an Employer
makes a contribution which is not deductible under Section 404 of the Code, such
contribution (but only to the extent disallowed) shall be returned to the
Employer within one year after the disallowance of the deduction, or in the case
of de minimis nondeductible contribution as described in Rev. Proc. 90-49,
returned within one year from the date of actuarial certification.     (c)   If
an Employer makes a contribution which is conditioned on initial qualification
of the Plan under the Code and if the Plan does not so qualify, then such
contribution shall be returned to the Employer within one year after the date of
denial of qualification of the Plan provided that an application for
determination is made by the time prescribed by law for filing the Employer’s
federal income tax return for the taxable year in which the Plan was adopted or
such later date as the Secretary of the Treasury may prescribe.

11.09   Litigation by Participants or Beneficiaries. If a Participant or other
person brings a legal action against the Trustee, one or more Employers, and/or
the Committee (or any member or members thereof), and such action results
adversely to that person, or if a

62



--------------------------------------------------------------------------------



 



    legal action arises because of conflicting claims to a Participant’s or
other person’s benefits, the costs borne by the Trustee, the Employers, the
Committee (or any member or members thereof) in defending the action will be
charged, to the extent permitted by law, to the amounts involved in the action
or which were payable to the Participant or other person concerned.

63



--------------------------------------------------------------------------------



 



ARTICLE XII
General Provisions

12.01   Non-Alienation.

  (a)   None of the Benefits under the Plan are subject to the claims of
creditors of Participants or Beneficiaries, and will not be subject to
attachment, garnishment or any other legal process. Neither a Participant nor a
Beneficiary may assign, sell, borrow on, or otherwise encumber any of his
beneficial interest in the Plan and Trust Fund, nor shall any such Benefits be
in any manner liable for or subject to the deeds, contracts, liabilities,
engagements or torts of any Participant or Beneficiary. If a Participant or
Beneficiary becomes bankrupt or attempts to anticipate, sell, alienate,
transfer, pledge, assign, encumber or change any Benefit specifically provided
for herein, or if a court of competent jurisdiction enters an order purporting
to subject such interest to the claim of any creditor, then the Trustee shall
hold or apply such Benefit to or for the benefit of such Participant or
Beneficiary in such manner as the Employer may deem proper. The foregoing shall
not apply to judgments, orders and decrees issued after, and settlement
agreements entered into on or after, August 5, 1997 to the extent permitted by
Code Section 401(a)(13)(C) and (D).     (b)   The restrictions set out in the
preceding subsection shall also apply to the creation, assignment, or
recognition of a right under a domestic relations order, unless such order is
determined to be a qualified domestic relations order as defined in Section
414(p) of the Code (and those other domestic relations orders permitted to be so
treated as a qualified domestic relations order under the provisions of the
Retirement Equity Act of 1984). A domestic relations order entered before
January 1, 1985 will be treated as a qualified domestic relations order if
payment of Benefits pursuant to the order has commenced as of such date, or if
benefits had not commenced by such date, may be treated as a qualified domestic
relations order pursuant to written procedures promulgated by the Plan
Administrator.         The Plan Administrator shall develop written procedures
to determine whether a domestic relations court order meets the requirements of
a qualified domestic relations court order as defined in Section 414(p) of the
Code and to determine the method of distributing benefits in compliance with the
order. Upon receiving a domestic relations court order, the Administrator shall
notify all affected participants and any alternate payees that the order has
been received. The Plan Administrator shall also notify the affected
Participants and alternate payees of its procedure for determining whether the
domestic relations order is qualified under Section 414(p) of the Code.

64



--------------------------------------------------------------------------------



 



      While the Plan Administrator is determining the qualified status of the
order, the Plan Administrator shall segregate in a separate account the amount
(if any) that will be payable to an alternate payee under this order (if it were
a qualified domestic relations order) during this period. If the Plan
Administrator determines the order is a qualified domestic relations order under
Section 414(p) of the Code, during the 18 month period commencing on the date
the first payment would be required under the qualified domestic relations
order, then the alternate payee shall receive payment from the separate account.
If the Administrator cannot make a determination of the order’s qualified status
during the 18 month period (or determines the order is not a qualified domestic
relations order), then the trustee shall return the amounts in the separate
account to the account of the affected Participants as if no court order had
been received.

12.02   Substitute Payee. In the event a distribution is to be made to a minor
or to any Participant or other Beneficiary who, in the opinion of the Plan
Administrator, is incapable of properly using, expending, investing or otherwise
disposing of such distribution, the Plan Administrator may, based on objective
criteria, order the Trustee to make such distribution to a legal or natural
guardian or other relative of such minor or to the court appointed guardian of
any incompetent, or to any adult with whom such person temporarily or
permanently resides. Such distribution shall fully discharge the Trustee,
Employer and Plan from further liability.   12.03   Absence of Guarantee.
Neither the Plan Administrator nor any Employer in any way guarantees the Trust
Fund from loss or depreciation. Except as required by applicable law, the
Employers do not guarantee any payment to any person. The liability of the
Trustee or the Plan Administrator to make any payment under the Plan will be
limited to the assets held by the Trustee which are available for that purpose.
  12.04   No Contract. This Plan shall not be deemed to constitute a contract
between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee. Nothing contained
in this Plan shall be deemed to give any Participant or Employee the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon such individual as a Participant in
the Plan.   12.05   Missing Persons. If after making reasonable efforts
(including mailing a notice to the last known address of the Participant or
other payee under the Plan), the Trustee or insurance company is unable to
locate a Participant or to ascertain the identity of, or to locate any other
person to whom payment is due under the Plan, such payment and all subsequent
payments otherwise due shall be forfeited twenty-four (24) months after the date
such payment first became due or, upon termination, such payment and all
subsequent payments shall be forfeited pursuant to the applicable law of
escheat. Provided, however, that any payment forfeited under this Section other
than by reason of escheat shall be reinstated retroactively no later than sixty
(60) days after the date on which the Participant or other payee is located or
identified.

65



--------------------------------------------------------------------------------



 



12.06   Corporate Change. If the Employer is merged or consolidated with another
organization, or another organization acquires all or substantially all of the
Employer’s assets, such organization may become the Employer hereunder by action
of its Board of Directors and by action of the Board of Directors of the prior
Employer, if still in existence. Such change in companies shall not be deemed a
termination of the Plan by either the predecessor or successor company.   12.07
  Merger. If this Plan is merged or consolidated with any other plan, or if the
assets or liabilities of this Plan is transferred to any other plan, and such
plan is then terminated, each Participant hereunder will receive a Benefit
immediately after the merger, consolidation or transfer which is equal to or
greater than the Benefit to which he would have received if this Plan had
terminated immediately before such merger, consolidation or transfer.   12.08  
USERRA. Effective December 12, 1994, notwithstanding any provision of this Plan
to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Internal Revenue Code.

66



--------------------------------------------------------------------------------



 



ARTICLE XIII
Adoption of the Plan by Other Entities

13.01   Adoption of Plan. Any member of the Affiliated Group may adopt this Plan
for all or a portion of its employees, provided that the Board approves such
participation and the basis of such participation is set forth in a
participation agreement by and between such Participating Employer and the
Board. The Plan and all participation agreements shall constitute a single plan
collectively adopted by all Participating Employers.       Such participation
agreement may modify any of the terms of the Plan as applied to employees of
such entity. The administrative powers and control of the Company as provided in
the Plan shall not be deemed diminished under the Plan by reason of the
participation of other Employers in the Plan. Each Participating Employer shall
have the obligation to pay the contributions for its own employees and no other
Employer shall have such obligation.   13.02   Withdrawal from Plan. A
Participating Employer may withdraw at any time from the Plan without affecting
the other Participating Employers by complying with the appropriate provisions
of the Plan and Trust Agreement. The Board may, at its discretion, terminate a
Participating Employer’s participation in the Plan at any time, when in its
judgment, such Participating Employer fails or refuses to discharge its
obligations under the Plan, or if amendments to the Plan applicable to such
Participating Employer are not deemed to be in the best interests of the Plan as
a whole.       IN WITNESS WHEREOF, this amended and restated Plan is hereby
executed on the 12th day of June, 2009.

                  AMERICAN PACIFIC CORPORATION    
ATTEST: (SEAL)
           
 
           
 
  By   /s/ John R. Gibson
 
   

67